Exhibit 10.1

EXECUTION VERSION

$225,000,000

CREDIT AGREEMENT

among

AMEDISYS, INC.

and

AMEDISYS HOLDING, L.L.C.,

as Borrowers,

THE LENDERS PARTY HERETO,

BOKF, NA DBA BANK OF TEXAS,

COMPASS BANK,

FIFTH THIRD BANK

and

RBS CITIZENS, N.A.,

as Documentation Agents,

BANK OF AMERICA, N.A.,

as Syndication Agent

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of October 26, 2012

* * *

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Co-Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1: DEFINITIONS

     1   

1.1

  Defined Terms      1   

1.2

  Other Definitional Provisions      29   

1.3

  Accounting Terms; GAAP      29   

ARTICLE 2: AMOUNT AND TERMS OF COMMITMENTS

     30   

2.1

  Term Commitments      30   

2.2

  Procedure for Initial Term Loan Borrowing      30   

2.3

  Repayment of Term Loans      31   

2.4

  Revolving Commitments      31   

2.5

  Procedure for Revolving Loan Borrowing      31   

2.6

  Swingline Commitment      32   

2.7

  Procedure for Swingline Borrowing Refunding of Swingline Loans      32   

2.8

  Applicable Commitment Fees, Etc.      34   

2.9

  Termination or Reduction of Revolving Commitments      34   

2.10

  Optional Prepayments      35   

2.11

  Mandatory Prepayments      35   

2.12

  Conversion and Continuation Options      36   

2.13

  Limitations on Eurodollar Tranches      36   

2.14

  Interest Rates and Payment Dates      37   

2.15

  Computation of Interest and Fees      37   

2.16

  Inability to Determine Interest Rate      38   

2.17

  Pro Rata Treatment and Payments      38   

2.18

  Increased Costs      40   

2.19

  Taxes      41   

2.20

  Indemnity      45   

2.21

  Designation of a Different Lending Office      45   

2.22

  Replacement of Lenders      46   

2.23

  Increase of Commitments; Incremental Term Loans      46   

2.24

  Joint and Several Liability      48   

2.25

  Cash Collateral      49   

2.26

  Defaulting Lenders      50   

ARTICLE 3: LETTERS OF CREDIT

     52   

3.1

  L/C Commitment      52   

3.2

  Procedure for Issuance of Letter of Credit      53   

3.3

  Fees and Other Charges      53   

3.4

  L/C Participations      54   

3.5

  Reimbursement Obligation of the Borrower      55   

3.6

  Obligations Absolute      55   

3.7

  Letter of Credit Payments      56   

3.8

  Applications      56   

3.9

  Cash Collateralization Upon Termination of Revolving Commitments      56   



--------------------------------------------------------------------------------

ARTICLE 4: REPRESENTATIONS AND WARRANTIES

     56   

4.1

  Financial Condition      56   

4.2

  No Change      57   

4.3

  Existence; Compliance with Law      57   

4.4

  Power; Authorization; Enforceable Obligations      57   

4.5

  No Legal Bar      58   

4.6

  Adverse Proceedings      58   

4.7

  No Default      58   

4.8

  Ownership of Property; Liens      58   

4.9

  Intellectual Property      58   

4.10

  Taxes      59   

4.11

  Federal Regulations      59   

4.12

  Labor Matters      59   

4.13

  ERISA      59   

4.14

  Investment Company Act Other Regulations      60   

4.15

  Subsidiaries      60   

4.16

  Use of Proceeds      60   

4.17

  Environmental Matters      61   

4.18

  Accuracy of Information, Etc      61   

4.19

  Solvency      62   

4.20

  Employee Benefit Plans      62   

4.21

  Compliance with Health Care Laws      63   

4.22

  Projections      65   

4.23

  USA PATRIOT Act      65   

4.24

  Embargoed Person      65   

ARTICLE 5: CONDITIONS PRECEDENT

     66   

5.1

  Conditions to Initial Extension of Credit      66   

5.2

  Conditions to Each Extension of Credit      68   

ARTICLE 6: AFFIRMATIVE COVENANTS

     68   

6.1

  Financial Statements      68   

6.2

  Certificates; Other Information      69   

6.3

  Payment of Obligations      72   

6.4

  Maintenance of Existence; Compliance      72   

6.5

  Maintenance of Property; Insurance      72   

6.6

  Inspection of Property; Books and Records; Discussions      72   

6.7

  Notices      73   

6.8

  Environmental Laws      73   

6.9

  Further Assurances      74   

6.10

  Guarantors; New Subsidiaries      74   

6.11

  Compliance Program      75   



--------------------------------------------------------------------------------

6.12

  Condition of Participation in Third Party Payor Programs      75   

6.13

  Payment of Taxes and Claims      75   

6.14

  Security      76   

6.15

  Post-Closing Obligations      76   

ARTICLE 7: NEGATIVE COVENANTS

     76   

7.1

  Financial Condition Covenants      77   

7.2

  Indebtedness      77   

7.3

  Liens      79   

7.4

  Fundamental Changes; Disposition of Assets; Acquisitions      81   

7.5

  Clauses Restricting Subsidiary Distributions      82   

7.6

  Restricted Payments      82   

7.7

  Investments      83   

7.8

  Transactions with Affiliates      84   

7.9

  Sales and Leasebacks      84   

7.10

  Swap Agreements      84   

7.11

  Changes in Fiscal Periods      84   

7.12

  Negative Pledge Clauses      84   

7.13

  Lines of Business      85   

7.14

  No Foreign Subsidiaries or Certain Other Subsidiaries      85   

7.15

  Specified Entities      85   

7.16

  Most Favored Lender      85   

ARTICLE 8: EVENTS OF DEFAULT

     87   

ARTICLE 9: THE AGENTS

     90   

9.1

  Appointment      90   

9.2

  Delegation of Duties      90   

9.3

  Exculpatory Provisions      91   

9.4

  Reliance by Administrative Agent      91   

9.5

  Notice of Default      91   

9.6

  Non-Reliance on Agents and Other Lenders      92   

9.7

  Agent in Its Individual Capacity      92   

9.8

  Successor Administrative Agent      92   

9.9

  Documentation Agents and Syndication Agent      93   

ARTICLE 10: MISCELLANEOUS

     93   

10.1

  Amendments and Waivers      93   

10.2

  Notices      95   

10.3

  No Waiver; Cumulative Remedies      96   

10.4

  Survival of Representations and Warranties      96   

10.5

  Expenses; Indemnification; Damage Waiver      96   

10.6

  Successors and Assigns; Participations and Assignments      98   

10.7

  Adjustments; Setoff      102   



--------------------------------------------------------------------------------

10.8

  Counterparts      103   

10.9

  Severability      103   

10.10

  Integration      103   

10.11

  GOVERNING LAW      103   

10.12

  Submission To Jurisdiction Waivers      103   

10.13

  Acknowledgments      104   

10.14

  Releases of Guarantees and Liens      104   

10.15

  Interest Rate Limitation      105   

10.16

  Confidentiality      105   

10.17

  WAIVERS OF JURY TRIAL      106   

10.18

  USA Patriot Act Notice      106   

 

SCHEDULES:

 

Schedule 1.1

  Commitments

Schedule 3.1

  Existing Letters of Credit

Schedule 4.4

  Consents, Authorizations, Filings and Notices

Schedule 4.15

  Subsidiaries and Capital Stock

Schedule 4.21

  Health Care Laws

Schedule 7.2

  Existing Indebtedness

Schedule 7.3

  Existing Liens

Schedule 7.7

  Investments

Schedule 7.8

  Transactions with Affiliates

 

EXHIBITS:

 

Exhibit A

  Form of Guaranty Agreement

Exhibit B

  Form of Compliance Certificate

Exhibit C

  Form of Assignment and Assumption

Exhibit D

  Form of Notice of Borrowing

Exhibit E

  Form of Continuation/Conversion Notice

Exhibit F

  Insurance Requirements

Exhibit G

  Form of Increase Commitment Supplement

Exhibit H-1

  U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit H-2

  U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit H-3

  U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit H-4

  U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of October 26, 2012, is among AMEDISYS HOLDING,
L.L.C. (“Co-Borrower”), AMEDISYS, INC. (the “Lead Borrower”, together with the
Co-Borrower, the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BOKF, NA DBA BANK OF TEXAS, COMPASS BANK, FIFTH THIRD BANK and RBS
CITIZENS, N.A., as Documentation Agents (in such capacity, the “Documentation
Agents”), BANK OF AMERICA, N.A., as Syndication Agent (in such capacity, the
“Syndication Agent”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE 1:

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and
(c) the Eurodollar Rate for an interest period of one month on such day (or, if
such day is not a Business Day, the immediately preceding Business Day) plus 1%.
Any change in the ABR due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate respectively.

“ABR Loan”: a Loan bearing interest at a rate determined by reference to the
ABR.

“Adverse Proceeding”: any action, suit, proceeding (whether administrative,
judicial or otherwise), prosecution, governmental investigation, audit or
arbitration (whether or not purportedly on behalf of the Borrowers or any of
their Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims) that is
pending or, to the knowledge of the Borrowers or any of their Subsidiaries,
threatened against or affecting the Borrowers or any of their Subsidiaries or
any property of the Borrowers or any of their Subsidiaries.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its Affiliates
and successors, in its capacity as the administrative agent for the Lenders
under this Agreement and the other Loan Documents.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by, or is under common Control with, such Person.

 

1



--------------------------------------------------------------------------------

“Agent”: each of the Syndication Agent, Documentation Agents and the
Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (b) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement, dated as of October 26, 2012, as it may be
amended, supplemented, restated or otherwise modified from time to time.

“Applicable Margin” and “Applicable Commitment Fee”: for any day, the applicable
per annum percentage set forth at the appropriate intersection in the table
shown below, based on the Total Leverage Ratio for the most recently ended
trailing four-quarter period with respect to which the Borrowers are required to
have delivered the financial statements pursuant to Section 6.1(a) or 6.1(b), as
applicable (as such Total Leverage Ratio is reflected in the Compliance
Certificate delivered under Section 6.2(b) by the Borrowers in connection with
such financial statements):

 

Pricing

Level

   Total Leverage
Ratio   Applicable Margin
for Eurodollar
Loans     Applicable Margin
for ABR Loans     Applicable
Commitment
Fee  

I

   ³ 1.50     2.75 %      1.75 %      0.50 % 

II

   <1.50 and ³ 1.00     2.50 %      1.50 %      0.45 % 

III

   <1.00     2.25 %      1.25 %      0.40 % 

Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 6.1(a) or 6.1(b), as applicable, and Section
6.2(b), commencing with the date on which such financial statements and
Compliance Certificate are required to be delivered for the Fiscal Quarter
ending September 30, 2012. Notwithstanding the foregoing, for the period from
the Closing Date through the date the financial statements and Compliance
Certificate are required to be delivered pursuant to Section 6.1(b) and Section
6.2(b) for the Fiscal Quarter ending September 30, 2012, the Applicable Margin
shall be determined at Pricing Level II. In the event that any financial
statement delivered pursuant to Section 6.1(a) or Section 6.1(b), as applicable,
is shown to be inaccurate when delivered (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then the
Borrowers

 

2



--------------------------------------------------------------------------------

shall immediately (a) deliver to the Administrative Agent corrected financial
statements for such Applicable Period, (b) determine the Applicable Margin for
such Applicable Period based upon the corrected financial statements, and
(c) pay to the Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
Section 2.17. This provision is in addition to rights of the Administrative
Agent and Lenders with respect to Section 2.14(c) and their other respective
rights under this Agreement. If the Borrowers fail to deliver the financial
statements and corresponding Compliance Certificate to the Administrative Agent
at the time required pursuant to Section 6.1(a) or 6.1(b), as applicable, and
Section 6.2(b), then effective as of the date such financial statements and
corresponding Compliance Certificate were required to be delivered pursuant to
Section 6.1(a) or 6.1(b), as applicable, and Section 6.2(b), the Applicable
Margin shall be determined at Pricing Level I and shall remain at such level
until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Borrowers.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Assessments”: as defined in Section 4.21(g).

“Asset Sale”: any sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other Disposition to, or any exchange of property
with, any Person (other than the Borrowers or any Guarantor), in one transaction
or a series of transactions, of all or any part of the Borrowers’ or any of
their Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including, without limitation, the
Capital Stock of any of the Borrowers’ Subsidiaries, other than inventory sold
or leased in the ordinary course of business (excluding any such sales, leases
or licenses by operations or divisions discontinued or to be discontinued).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption substantially in the
form of Exhibit C.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect less (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that solely for the purpose of determining such Lender’s
Available Revolving Commitment pursuant to Section 2.8(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

“Bankruptcy Code”: 11 U.S.C. Title 11, as now and hereafter in effect, or any
successor statute.

“Benefitted Lender”: as defined in Section 10.7(a).

 

3



--------------------------------------------------------------------------------

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: (a) in the case of a Person that is a limited partnership,
the general partner or any committee authorized to act therefor, (b) in the case
of a Person that is a corporation, the board of directors of such Person or any
committee authorized to act therefor, (c) in the case of a Person that is a
limited liability company, the board of managers or members of such Person or
such Person’s manager or any committee authorized to act therefor and (d) in the
case of any other Person, the board of directors, management committee or
similar governing body or any authorized committee thereof responsible for the
management of the business and affairs of such a Person.

“Borrowers”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrowers as a date on which
the Borrowers request the relevant Lenders to make Loans hereunder.

“Business Day”: any day of the year on which commercial banks in New York City
are not authorized or required by law to close, and, with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the London interbank market.

“Capital Lease Obligations”: as to any Person, the amount of the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations, in conformity with GAAP, are required to
be classified and accounted for as capital leases on a balance sheet of such
Person.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of Letters of Credit, cash or deposit amount balances
or, if the Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Lender.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include proceeds of such cash collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, Eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any

 

4



--------------------------------------------------------------------------------

Lender or by any commercial bank organized under the laws of the United States
or any state thereof having combined capital and surplus of not less than
$500,000,000; (c) commercial paper of an issuer rated at least A-1 by S&P or P-1
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to Securities issued or fully guaranteed
or insured by the United States government; (e) Securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the Securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A-1 by S&P or P-1 by Moody’s; (f) Securities
with maturities of six months or less from the date of acquisition backed by
standby letters of credit issued by any Lender or any commercial bank satisfying
the requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; or (h) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $1,000,000,000.

“Change in Law”: the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking into effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in “Law”, regardless of the date enacted, adopted or
issued.

“Change of Control”: at any time, (a) any Person or “group”(within the meaning
of Rules 13d-3 and 1 3d-5 under the Exchange Act) (i) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
and/or economic interest in the Capital Stock of the Lead Borrower or (ii) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the Board of Directors of the Lead Borrower, or (b) the majority of
the seats (other than vacant seats) on the Board of Directors of the Lead
Borrower cease to be occupied by Persons who are Continuing Directors.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is the date of this Agreement.

“Co-Borrower”: as set forth in preamble hereto.

 

5



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: refers to all of the property described in the Security and Pledge
Agreement serving as security for the Obligations.

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with either Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes either Borrower and that is treated as
a single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated September 18, 2012.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA”: for any period, an amount determined on a
consolidated basis for the Lead Borrower equal to (a) the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income,
(ii) Consolidated Interest Expense, (iii) provisions for Taxes based on income,
(iv) total depreciation expense, (v) total amortization expense and (vi) other
non-cash items reducing Consolidated Net Income (excluding any such non-cash
item to the extent that it represents an accrual or reserve for potential cash
items in any future period or amortization of a prepaid cash item that was paid
in a prior period) minus (b) other non-cash items increasing Consolidated Net
Income for such period (excluding (x) any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash items to the
extent that such accrual or reversal was created in such period and (y) any such
non-cash item to the extent it will result in the receipt of cash payments in
any future period or in respect of which cash was received in a prior period).
Consolidated Adjusted EBITDA shall be adjusted to add back to Consolidated Net
Income, to the extent deducted therefrom, any one-time expenses and any payments
in respect thereof that are approved by the Administrative Agent, which approval
shall not be unreasonably withheld or delayed, so long as (A) Liquidity is at
least $75,000,000 after giving pro forma effect to such expense and payments as
of the date thereof and (B) the Administrative Agent has received reasonably
satisfactory evidence that the holders of the Senior Notes, if then outstanding,
have approved such expense and payments.

“Consolidated Adjusted EBITDAR”: with reference to any period, Consolidated
Adjusted EBITDA for such period plus, without duplication, to the extent
deducted from revenues in determining Consolidated Net Income for such period,
Consolidated Rent, for the Lead Borrower.

“Consolidated Capital Expenditures”: for any period, the aggregate of all
expenditures of the Lead Borrower and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items reflected
in the consolidated statement of cash flows of the Lead Borrower and its
Subsidiaries.

 

6



--------------------------------------------------------------------------------

“Consolidated Cash Interest Expense”: for any period, Consolidated Interest
Expense for such period, excluding any amount not payable in cash for such
period.

“Consolidated Interest Expense”: for any period, total interest expense
(including that portion attributable to Capital Lease Obligations and
capitalized interest) of the Lead Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Specified Swap Agreements, but excluding, however, debt issuance
costs, debt discount or premium and other financing fees and expenses paid or
accrued on or before the Closing Date.

“Consolidated Net Income”: for any period, (a) the net income (or loss) of the
Lead Borrower and its consolidated Subsidiaries for such period taken as a
single accounting period determined in conformity with GAAP, minus (b) (i) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Lead Borrower or is merged into or consolidated with the Lead Borrower or
any of its Subsidiaries or that Person’s assets are acquired by the Lead
Borrower or any of its Subsidiaries, (ii) the income of any Subsidiary of the
Lead Borrower to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, (iii) any after-tax gains or losses attributable to a Material
Asset Sale or returned surplus assets of any Pension Plan, (iv) the income of
any Subsidiary that is not a Wholly-Owned Subsidiary except to the extent such
income is distributed in cash to a Borrower or a Guarantor and (v) (to the
extent not included in clauses (i) through (iii) above) any net extraordinary
non-cash gains or net extraordinary non-cash losses.

“Consolidated Rent”: for any period, the dollar amount of rent expensed for the
use of improved and unimproved real property on the financial statements of the
Lead Borrower and its Subsidiaries calculated on a consolidated basis in
accordance with GAAP for such period.

“Consolidated Total Debt”: as at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness of the Lead Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP (without
giving effect to original issue discount).

“Continuing Directors”: the members of the Board of Directors of the Lead
Borrower on the Closing Date and any future member of the Board of Directors of
the Lead Borrower if such future director’s appointment or nomination for
election to the Board of Directors of the Lead Borrower is made or recommended,
as the case may be, by at least a majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any Securities
issued by such Person or of any indenture, mortgage, deed of trust, contract,
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which it or any of its properties
is subject.

 

7



--------------------------------------------------------------------------------

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Controlled Affiliate”: has the meaning assigned to it in Section 4.23.

“Conversion”, “Convert” and “Converted” each refer to a conversion of a Loan of
one Type into Loans of the other Type pursuant to Section 2.12.

“Debtor Relief Law”: the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default”: any of the events specified in Article 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 2.26(c), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrowers, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such receipt of such
written confirmation by the Administrative Agent and the Borrowers), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or

 

8



--------------------------------------------------------------------------------

acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of the courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.26(c)) upon delivery of written notice of such determination to the
Borrowers, the Issuing Lender, the Swingline Lender and each Lender.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Documentation Agents”: as defined in the preamble hereto.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Embargoed Person” has the meaning assigned to it in Section 4.24.

“Employee Benefit Plan”: any “employee benefit plan” as defined in Section 3(3)
of ERISA which is or was sponsored, maintained or contributed to by, or required
to be contributed by, the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates.

“Environmental Claim”: any investigation, notice, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (a) pursuant to or in connection with any actual or alleged violation of
any Environmental Law; (b) in connection with any Hazardous Material or any
actual or alleged Hazardous Materials Activity; or (c) in connection with any
actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment.

“Environmental Laws”: any and all current or future foreign or domestic, federal
or state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (a) environmental matters,
including those relating to any Hazardous Materials Activity; (b) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(c) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to the Borrowers or any of their Subsidiaries or any real property (including
all buildings, fixtures or other improvements located thereon) now or hereafter
owned, leased, operated or used by the Borrowers or any of their Subsidiaries.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any successor thereto.

 

9



--------------------------------------------------------------------------------

“ERISA Affiliate”: as applied to any Person, (a) any corporation which is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member. Any former ERISA Affiliate of the
Borrowers or any of their Subsidiaries shall continue to be considered an ERISA
Affiliate of the Borrowers or any such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Borrowers or such Subsidiary and with respect to liabilities arising after such
period for which the Borrowers or such Subsidiary could be liable under the Code
or ERISA.

“ERISA Event”: (a) a “reportable event” within the meaning of Section 4043 of
ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(d) of the Code) or the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Borrowers or any of their Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Borrowers,
any of their Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of liability on
the Borrowers any of their Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (g) the withdrawal of the Borrower, any
of their Subsidiaries or any of their respective ERISA Affiliates in a complete
or partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA)
from any Multiemployer Plan if there is any potential liability therefore, or
the receipt by the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
Reorganization or Insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which could give rise to the imposition
on the Borrowers, any of their Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Section 409, Section 502(c), (i) or (1), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (i) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against the Borrowers, any
of their Subsidiaries or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan; (j) receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; or (k) the imposition of a Lien pursuant to Section 40l(a)(29) or 412(n)
of the Code or pursuant to ERISA with respect to any Pension Plan.

 

10



--------------------------------------------------------------------------------

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR 01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying Eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank Eurodollar market where its Eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Article 8, provided, that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in

 

11



--------------------------------------------------------------------------------

each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. Federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrowers under Section 2.22) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.19, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.19(g) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Executive Order” has the meaning assigned to it in Section 4.24.

“Existing Letters of Credit”: the letters of credit issued under the Original
Agreement and outstanding on the Closing Date, as set forth on Schedule 3.1.

“Facility”: each of (a) the Term Commitments and the Term Loan made hereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

“FATCA”: Sections 1471 through 1474 of the Code, as of the Closing Date (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“Fiscal Quarter”: a fiscal quarter of any Fiscal Year.

“Fiscal Year”: the fiscal year of the Lead Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Fixed Charge Coverage Ratio”: the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDAR minus Consolidated Capital
Expenditures minus Taxes based on income that are paid in cash, all for the
four-Fiscal Quarter period then ending, to (ii) scheduled payments of principal
on Indebtedness of Borrower and its Subsidiaries (other than such payments in
respect of the Senior Notes) plus Consolidated Cash Interest Expense plus
Consolidated Rent, all for such four-Fiscal Quarter period.

 

12



--------------------------------------------------------------------------------

“Foreign Assets Control Regulations”: has the meaning assigned to it in
Section 4.24.

“Foreign Lender”: (a) if the applicable Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the applicable Borrower is not a U.S. Person, a
Lender that is resident or organized under the laws of a jurisdiction other than
that in which the Borrower is resident for tax purposes.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a U.S. Person.

“Fraudulent Transfer Laws”: as defined in Section 2.24(a).

“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to the Issuing Lender, such Defaulting Lender’s Revolving Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1.

“Governmental Authority”: the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank),
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Governmental Authorization”: any permit, license, certificate of need,
approval, agreement, provider number, registration, certificate, filing,
consent, authorization, plan, directive, consent order, consent decree or other
permission (including any supplements or amendments thereto) of or from any
Governmental Authority.

“Governmental Third Party Payor”: as defined in Section 4.21(c).

“Governmental Third Party Payor Programs”: as defined in Section 4.21(c).

 

13



--------------------------------------------------------------------------------

“Group Members”: the collective reference to the Borrowers and their respective
Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, Securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: the collective reference to the Subsidiaries of the Lead Borrower
that are required to execute the Guaranty Agreement.

“Guaranty Agreement”: the Guaranty Agreement to be executed and delivered by
each Guarantor, substantially in the form of Exhibit A.

“Hazardous Materials”: any chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Authority or which may or
could pose a hazard to the health and safety of the owners, occupants or any
Persons in the vicinity of any facility or to the indoor or outdoor environment.

“Hazardous Materials Activity”: any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

14



--------------------------------------------------------------------------------

“Health Care Laws”: (a) any and all federal and state fraud and abuse laws,
including without limitation, the federal Anti-Kickback Statute (42 U.S.C. §
1320a-7b(b)), the Stark Anti-Self-Referral Law (42 U.S.C. § 1395nn), the
Anti-Inducement Law (42 U.S.C. §1320a-7a(a)(5)), the Civil False Claims Act (31
U.S.C. §S 3729 et seq.), the Administrative False Claims Law (42 U.S.C. §
1320a-7b(a)), the Exclusion Laws (42 U.S.C. § 1320a-7), the Civil Monetary
Penalty Laws (42 U.S.C. § 1320a-7a), the regulations promulgated pursuant to
such statute and any comparable state laws, (b) HIPAA, (c) Medicare,
(d) Medicaid and (e) any other state or federal law, regulation, guidance
document, manual provision, program memorandum, opinion letter, or other
issuance which regulates patient or program charges, billing and collections,
recordkeeping, claims process, documentation requirements, medical necessity,
referrals, the hiring of employees or acquisition of services or supplies from
those who have been excluded from government health care programs, quality,
safety, privacy, security, licensure, accreditation or any other aspect of
providing health care or reimbursement therefor.

“HIPAA”: the Health Insurance Portability and Accountability Act of 1996 (42
U.S.C. § 1320d et seq.), as the same may be amended, modified or supplemented
from time to time, any successor statute thereto, any and all rules or
regulations promulgated from time to time thereunder, and any comparable state
laws.

“HIPAA Compliance Plan”: as defined in Section 4.21(g).

“HIPAA Compliant”: to the extent applicable, each of the Lead Borrower,
Co-Borrower and their Subsidiaries (a) is in material compliance with any and
all of the applicable requirements of HIPAA and (b) is not subject to, and would
not reasonably be expected to become subject to, any civil or criminal penalty
or any investigation, claim or process that would reasonably be expected to
cause a Material Adverse Effect in connection with any violation by the
Borrowers or any of their Subsidiaries of then effective requirements of HIPAA.

“Immaterial Subsidiaries”: one or more Subsidiaries that are not Wholly-Owned
Subsidiaries to which 3% or less of Consolidated Adjusted EBITDA in the
aggregate is attributable.

“Incorporated Covenant”: as defined in Section 7.16(b).

“Increase Amount”: as defined in Section 2.23(a).

“Increase Commitment Supplement”: as defined in Section 2.23(a).

“Increase Effective Date”: as defined in Section 2.23(a).

“Incremental Term Loans”: as defined in Section 2.23(a).

“Indebtedness”: as applied to any Person, means, without duplication, (a) all
Indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Lease Obligations that is properly classified as a liability on a
balance sheet in conformity with GAAP; (c) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (d) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under

 

15



--------------------------------------------------------------------------------

ERISA), which purchase price is (i) due more than six (6) months from the date
of incurrence of the obligation in respect thereof or (ii) evidenced by a note
or similar written instrument; (e) all Indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
Indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (f) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (g) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (h) any obligation of such Person
the primary purpose or intent of which is to provide assurance to an obligee
that the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (i) any
liability of such Person for the obligation of another through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (ii) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (i) or (ii) of this
clause (i), the primary purpose or intent thereof is as described in clause
(h) above; and (j) obligations of such Person in respect of any exchange traded
or over the counter derivative transaction, including, without limitation, any
Specified Swap Agreement, whether entered into for hedging or speculative
purposes.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrowers
or any Loan Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Initial Term Loan”: as defined in Section 2.1.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: (a) all inventions and discoveries (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents, patent applications and patent disclosures, together
with all reissuances, continuations, continuations-in-part, revisions,
extensions and reexaminations thereof, (b) all trademarks, service marks, trade
dress, logos, trade names and corporate names, together with all translations,
adaptations, derivations and combinations thereof and including all goodwill
associated therewith, (c) all copyrightable works, all copyrights and all
applications, registrations and renewals in connection therewith, (d) all
broadcast rights, (e) all mask works and all applications, registrations and
renewals in connection therewith, (f) all know-how, trade secrets and
confidential business information, whether patentable or unpatentable and
whether or not reduced to practice (including ideas, research and development,
know-how, formulas, compositions and manufacturing and production process and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals), (g) all computer software (including data and related
documentation), (h) all other proprietary rights, (i) all copies and tangible
embodiments thereof (in whatever form or medium) and (j) all licenses and
agreements in connection therewith.

 

16



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December (or, if an Event of
Default is in existence, the last day of each calendar month) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and on the date that such
Eurodollar Loan is Converted or paid in full, (d) as to any Loan (other than any
Revolving Loan that is an ABR Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrowers may not select an Interest Period under a particular Facility
that would extend beyond the Maturity Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrowers shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

17



--------------------------------------------------------------------------------

“Investments”: (a) any direct or indirect purchase or other acquisition by the
Borrowers, or any of their Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Guarantor); (b) any direct
or indirect redemption, retirement, purchase or other acquisition for value, by
any Subsidiary of the Borrowers from any Person (other than the Borrowers or any
Guarantor), of any Capital Stock of such Person; and (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by the Borrowers or any of their
Subsidiaries to any other Person (other than the Borrowers or any Guarantor),
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.

“Issuing Lender”: JPMorgan Chase Bank, N.A., or any affiliate thereof, in its
capacity as issuer of any Letter of Credit and any other Revolving Lender
approved by the Administrative Agent and the Lead Borrower that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

“L/C Commitment”: $50,000,000.

“L/C Disbursement”: a payment made by the Issuing Lender pursuant to a Letter of
Credit.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. The L/C Obligations of any Lender at
any time shall be its Revolving Percentage of the aggregate L/C Obligation at
such time.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lead Borrower”: as defined in the preamble hereto.

“Legacy Costs”: one-time expenses for the costs of lease or other contract
terminations and other similar costs of the type described in Emerging Issues
Task Force Issue 95-3, “Recognition of Liabilities in connection with a Purchase
Business Combination”.

“Lenders”: as defined in the preamble hereto. Unless the context otherwise
requires, the term “Lenders” shall include the Swingline Lender.

“Letters of Credit”: as defined in Section 3.1(a), provided, such term shall
include the Existing Letters of Credit.

“Lien”: (a) any lien, mortgage, pledge, assignment, security interest, charge or
encumbrance of any kind (including any agreement to give any of the foregoing,
any conditional sale or other title retention agreement, and any lease in the
nature thereof) and any option, trust or other preferential arrangement having
the practical effect of any of the foregoing and (b) in the case of Securities,
any purchase option, call or similar right of a third party with respect to such
Securities.

 

18



--------------------------------------------------------------------------------

“Liquidity”: at any time, the sum of the aggregate Available Revolving
Commitments plus unrestricted cash and Cash Equivalents of the Borrowers.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes, if any, and
any amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Party”: a Group Member that is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loan or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility or, prior to any termination
of the Revolving Commitments, the holders of more than 50% of the Total
Revolving Commitments). The aggregate unpaid principal amount of any Defaulting
Lender’s Term Loan or such Defaulting Lender’s Total Revolving Extensions of
Credit or Total Revolving Commitments, as the case may be, shall be disregarded
in determining Majority Facility Lenders at any time.

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) constitutes all or substantially all of an
operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Loan Parties in excess of $20,000,000.

“Material Adverse Effect”: any event, development or circumstance that has had
or would reasonably be expected to have a material adverse effect on (a) the
business, property, operations, condition (financial or otherwise) or prospects
of the Borrowers and their Subsidiaries taken as a whole, (b) the ability of the
Loan Parties to fully and timely perform their obligations under the Loan
Documents, (c) the legality, validity, binding effect or enforceability of this
Agreement or any of the other Loan Documents against the Loan Parties or the
rights and remedies of the Administrative Agent or the Lenders hereunder or
thereunder or (d) the rights, remedies and benefits available to, or conferred
upon, the Administrative Agent, Issuing Lender and the Lenders thereunder.

“Material Asset Sale”: any Asset Sale, other than in connection with a Permitted
Acquisition, involving the disposition of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the Capital Stock of a Person and
(b) yields gross proceeds to the Borrowers and their Subsidiaries in excess of
$5,000,000.

“Maturity Date”: the fifth anniversary of the Closing Date.

“Maximum Rate”: as defined in Section 10.15.

 

19



--------------------------------------------------------------------------------

“Medicaid”: collectively, the healthcare assistance program established by Title
XIX of the Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes
succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements pertaining to such program, including (a) all federal
statutes (whether set forth in Title XIX of the Social Security Act or
elsewhere) affecting such program, (b) all state statutes and plans for medical
assistance enacted in connection with such program and federal rules and
regulations promulgated in connection with such program, and (c) all applicable
provisions of all rules, regulations, manuals, orders and administrative,
reimbursement, guidelines and requirements of all government authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended, supplemented or otherwise
modified from time to time.

“Medicare”: collectively, the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. §1395 et seq.)
and any statutes succeeding thereto, and all laws, rules, regulations, manuals,
orders or guidelines pertaining to such program, including (a) all federal
statutes (whether set forth in Title XVIII of the Social Security Act or
elsewhere) affecting such program, and (b) all applicable provisions of all
rules, regulations, manuals, orders and administrative, reimbursement,
guidelines and requirements of all governmental authorities promulgated in
connected with such program (whether or not having the force of law), in each
case as the same may be amended, supplemented or otherwise modified from time to
time.

“Minimum Collateral Amount”: at any time, (a) with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of the Issuing Lender with respect to Letters of Credit issued
and outstanding at such time and (b) otherwise, an amount determined by the
Administrative Agent and the Issuing Lender in their sole discretion.

“Moody’s”: Moody’s Investors Services, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Sections
3(37) and 4001(a)(3) of ERISA.

“Nationally Recognized Accounting Firm”: any of Ernst & Young LLP,
PriceWaterhouseCoopers LLP, Deloitte & Touche LLP or KPMG LLP or other
independent certified public accountants of nationally recognized standing
reasonably approved by the Administrative Agent.

“Net Cash Proceeds”: in connection with any Asset Sale or any Recovery Event,
the proceeds thereof in excess of $2,500,000 in any Fiscal Year that are in the
form of cash and Cash Equivalents (including any such proceeds received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received), net of attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).

 

20



--------------------------------------------------------------------------------

“Net Revenues”: for any Person, the gross revenues of such Person, net of
estimated revenue and contractual adjustments in accordance with such Person’s
revenue recognition policies and in accordance with GAAP.

“New Lender”: as defined in Section 2.23(a).

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all affected Lenders in accordance
with Section 10.1 and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Note Purchase Agreement”: the Note Purchase Agreement dated March 25, 2008 by
and between the Lead Borrower and the Co-Borrower, pursuant to which the Senior
Notes were issued, together with all instruments and other agreements entered
into by the Lead Borrower and the Co-Borrower in connection therewith.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Notice of Borrowing”: as defined in Section 2.5 and substantially in the form
of Exhibit D.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrowers, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrowers to the Administrative Agent or to any Lender (or,
in the case of Specified Swap Agreements and Specified Cash Management
Agreements, any affiliate of any Lender), whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document, the Letters of Credit, any Specified Swap Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrowers pursuant
hereto) or otherwise.

“OFAC”: Office of Foreign Assets Control of the United States Department of the
Treasury.

“Original Agreement”: that certain Credit Agreement, dated as of March 26, 2008,
among the Borrowers, the lenders party thereto and the Administrative Agent (as
amended by that certain First Amendment to Credit Agreement, dated as of May 26,
2011, among the same parties).

 

21



--------------------------------------------------------------------------------

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.22).

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan”: any Employer Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.

“Permitted Acquisition”: any acquisition by the Borrowers or any of their
Wholly-Owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or of 50% or more of the Capital Stock of,
or a business line or unit or a division of, any Person; provided,
(a) immediately prior to, and after giving pro forma effect thereto, no Event of
Default or Default shall have occurred and be continuing or would result
therefrom; (b) the Borrowers and their Subsidiaries shall have delivered to the
Administrative Agent at least five Business Days prior to such proposed
acquisition, a certificate evidencing on a pro forma basis after giving effect
to such acquisition that the Total Leverage Ratio is less than or equal to 1.75
to 1.00, (c) such acquisition and all transactions related thereto (i) shall be
consummated in accordance with all material applicable laws and (ii) shall not
be preceded by, or effected pursuant to, a hostile takeover offer and (d) after
giving effect thereto, the Loan Parties and their Subsidiaries shall be in
compliance with Section 7.13.

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Plan”: at a particular time, any Employee Benefit Plan that is covered by ERISA
and in respect of which the Borrowers or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

22



--------------------------------------------------------------------------------

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by such Lender in connection with extensions of credit to
debtors); each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Privacy and Security Rules”: as defined in Section 4.21.

“Private Third Party Payor”: as defined in Section 4.21.

“Private Third Party Payor Programs”: as defined in Section 4.21.

“Prohibited Person”: any Person (a) listed in the Annex to the Executive Order
or identified pursuant to Section 1 of the Executive Order; (b) that is owned or
controlled by, or acting for or on behalf of, any Person listed in the Annex to
the Executive Order or identified pursuant to the provisions of Section 1 of the
Executive Order; (c) with whom a Lender is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or anti-laundering law, including
the Executive Order; (d) who commits, threatens, conspires to commit, or
supports “terrorism” as defined in the Executive Order; (e) who is named as a
“Specially designated national or blocked person” on the most current list
published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).

“Projections”: as defined in Section 4.22.

“Recipient”: (a) the Administrative Agent, (b) any Lender and (c) any Issuing
Lender, as applicable.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunded Swingline Loans”: as defined in Section 2.7.

“Register”: as defined in Section 10.6.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrowers to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loan or reduce the Revolving Commitments
pursuant to Section 2.11(a) as a result of the delivery of a Reinvestment
Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrowers have delivered a Reinvestment Notice.

 

23



--------------------------------------------------------------------------------

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrowers (directly or indirectly through a Subsidiary) intend and expect to use
all or a specified portion of the Net Cash Proceeds of an Asset Sale or Recovery
Event to acquire or repair assets useful in their businesses.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrowers’ business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring nine months after such Reinvestment Event and
(b) the date on which the Borrowers shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Borrowers’ business
with all or any portion of the relevant Reinvestment Deferred Amount.

“Related Party”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Release”: any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loan then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding. The aggregate unpaid principal amount of any Defaulting Lender’s
Term Loan and such Defaulting Lender’s Revolving Commitments or Total Revolving
Extensions of Credit, as applicable, shall be disregarded in determining
Required Lenders at any time.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
Bylaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

24



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president, chief financial
officer or senior vice president-finance of the Lead Borrower, but in any event,
with respect to financial matters, the chief financial officer or the senior
vice president-finance of the Lead Borrower.

“Restricted Payments”: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of the Borrowers or any
of their Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of the Borrowers or any of their Subsidiaries now or hereafter outstanding; and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of the
Borrowers or any of their Subsidiaries now or hereafter outstanding.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1 or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $165,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Maturity Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding; provided, that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis. If the
Revolving Commitments have terminated or expired, the Revolving Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments.

 

25



--------------------------------------------------------------------------------

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Securities”: any stock, shares, partnership interests, membership interests,
voting trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of Indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.

“Security and Pledge Agreement”: a security and pledge agreement executed by the
Lead Borrower and certain of its Wholly-Owned Subsidiaries in favor of the
Administrative Agent pursuant to Section 6.14, in form and substance
satisfactory to the Administrative Agent.

“Security Documents”: the collective reference to the Guaranty Agreement and
Security and Pledge Agreement.

“Senior Notes”: the notes issued pursuant to the Note Purchase Agreement.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrowers or

 

26



--------------------------------------------------------------------------------

any Guarantor and any Lender or affiliate thereof, which has been designated by
such Lender and the Borrowers, by notice to the Administrative Agent not later
than 90 days after the execution and delivery by the Borrowers or such
Guarantor, as a “Specified Cash Management Agreement”.

“Specified Entities”: collectively, Heart of the Rockies Home Health, LLC,
Wentworth Home Care and Hospice, LLC, Marietta Home Health and Hospice, LLC, Tri
Cities Home Health, LLC, Amedisys Valley Texas, L.L.C., Portneuf Home Health
Care, LLC and Saint Alphonsus Home Health and Hospice, LLC.

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices, in each case, entered into for
hedging purposes by the Borrowers or any Guarantor and any Person that is a
Lender or an Affiliate of any Lender at the time such Swap Agreement is entered
into.

“Subject Transaction”: as defined in Section 7.1(a).

“Subsidiary”: as to any Person (the “parent”) at any date, any corporation,
partnership, limited liability company or other entity the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date, as well as any other corporation, partnership,
limited liability company or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, are of such date, owned, controlled or held
(whether directly or indirectly).

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or Securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or any of
their Subsidiaries shall be a “Swap Agreement”.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $15,000,000.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7.

“Syndication Agent”: as defined in the preamble hereto.

 

27



--------------------------------------------------------------------------------

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrowers in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1. The original aggregate amount of the Term Commitments is
$60,000,000.

“Term Lenders”: the Lenders of the Term Loans.

“Term Loans”: the Initial Term Loan and, if applicable, the Incremental Term
Loans and “Term Loan” refers to any of such Term Loans.

“Term Percentage”: as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding.

“Total Leverage Ratio”: the ratio as of the last day of any Fiscal Quarter of
(a) Consolidated Total Debt as of such day to (b) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Trading With the Enemy Act”: has the meaning assigned to it in Section 4.24.

“Transactions Rule”: as defined in Section 4.21.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: has the meaning assigned to such term in
Section 2.19(g)(ii)(B)(3).

“USA Patriot Act”: as defined in Section 10.18.

“Wholly-Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly-Owned Subsidiaries.

 

28



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a
Wholly-Owned Subsidiary of the Borrowers.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent”: any Loan Party and the Administrative Agent.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iii) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, Securities, revenues, accounts, leasehold
interests and contract rights, and (iv) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrowers notify the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrowers that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become

 

29



--------------------------------------------------------------------------------

effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. For purpose of determining compliance with any provision
of this Agreement, the determination of whether a lease is to be treated as an
operating lease or capital lease shall be made without giving effect to any
change in accounting for leases pursuant to GAAP resulting from the
implementation of proposed Accounting Standards Update (ASU) Leases (Topic 840)
issued August 17, 2010, or any successor proposal. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, (a) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrowers or any Subsidiary at “fair value”, as defined
therein and (b) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner, as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

ARTICLE 2:

AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan (the “Initial Term Loan”) to the Borrowers
on the Closing Date in an amount equal to such Lender’s Term Commitment as of
the Closing Date. The Initial Term Loan may from time to time consist of
Eurodollar Loans or ABR Loans, as determined by the Borrowers and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.12.

2.2 Procedure for Initial Term Loan Borrowing. The Borrowers shall give the
Administrative Agent irrevocable notice pursuant to a Notice of Borrowing (which
notice must be received by the Administrative Agent prior to 11:00 A.M., New
York City time, (a) three Business Days prior to the anticipated Closing Date,
in the case of Eurodollar Loans, or (b) one Business Day prior to the
anticipated Closing Date, in the case of ABR Loans), requesting that the Term
Lenders make the Initial Term Loan on the Closing Date and specifying the amount
to be borrowed. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Term Lender thereof. Not later than 12:00 Noon, New York
City time, on the Closing Date, each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Initial Term Loan to be made by such Lender. The
Administrative Agent shall credit the account of the Borrowers on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Lenders in immediately available
funds.

 

30



--------------------------------------------------------------------------------

2.3 Repayment of Term Loans. Each Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of the Term Lenders (a) the
principal amount of the Term Loans in installments payable on the last Business
Day of each December, March, June and September during the term of this
Agreement, commencing on December 31, 2012, with each such principal installment
being in the aggregate principal amount for all Term Lenders of $3,000,000,
subject to adjustment pursuant to Section 2.23(b) and (b) the then unpaid
principal amount of the Term Loans on the Maturity Date.

2.4 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrowers from
time to time during the Revolving Commitment Period in an aggregate principal
amount that will not result in such Lender’s Revolving Extensions of Credit
exceeding such Lender’s Revolving Commitment. During the Revolving Commitment
Period, the Borrowers may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrowers and notified to
the Administrative Agent in accordance with Sections 2.5 and 2.12.

(b) Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Revolving Lender the then unpaid amount of each
Revolving Loan of such Lender on the Maturity Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrowers may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrowers shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
A.M., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans) (provided that any
such notice of a borrowing of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5 may be given not later than 11:00 A.M., New
York City time, on the date of the proposed borrowing). Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be in writing, or by telephone,
confirmed promptly in writing, or telex, telecopier or other electronic
communication and shall specify: (i) the amount and Type of Revolving Loans to
be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each Revolving Loan
shall be in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a
whole multiple of $100,000 in excess thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof; with the exception of Revolving Loans the proceeds
of which are or will be used to pay or prepay in full all outstanding Swingline
Loans or outstanding L/C Obligations including, without limitation,

 

31



--------------------------------------------------------------------------------

Revolving Loans requested by the Swingline Lender pursuant to Section 2.7. Upon
receipt of a Notice of Borrowing, the Administrative Agent shall promptly notify
each Revolving Lender thereof. Each Revolving Lender will make the amount of its
pro rata share of each borrowing available to the Administrative Agent for the
account of the Borrowers at the Funding Office prior to 12:00 Noon, New York
City time, on the Borrowing Date requested by the Borrowers in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrowers by the Administrative Agent crediting the account of
the Borrowers on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

2.6 Swingline Commitment.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrowers under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swingline loans (“Swingline Loans”) to the Borrowers; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans, may exceed the Swingline Commitment
then in effect) and (ii) the Borrowers shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate amount of the Available Revolving
Commitments would be less than zero. During the Revolving Commitment Period, the
Borrowers may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only.

(b) Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the Swingline Lender (and such other Revolving Lenders
that have made Swingline Loans) the then unpaid principal amount of each
Swingline Loan on the earlier of the maturity date specified in the Notice of
Borrowing (which maturity date shall be no later than the tenth Business Day
after the requested date of such Borrowing) and the Maturity Date; provided that
on each date that a Revolving Loan is borrowed, the Borrowers shall repay all
Swingline Loans then outstanding.

2.7 Procedure for Swingline Borrowing Refunding of Swingline Loans.

(a) Whenever a Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing pursuant to a Notice of Borrowing (which telephonic notice
must be received by the Swingline Lender not later than 1:00 P.M., New York City
time, on the proposed Borrowing Date), specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period) and (iii) the maturity of such

 

32



--------------------------------------------------------------------------------

borrowing (which maturity shall be no longer than ten Business Days after the
requested Borrowing Date). Each borrowing under the Swingline Commitment shall
be in an amount equal to $500,000 or a whole multiple of $100,000 in excess
thereof. Not later than 3:00 P.M., New York City time, on the Borrowing Date
specified in a Notice of Borrowing, the Swingline Lender shall make available to
the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender. The Administrative Agent shall make the proceeds of such
Swingline Loan available to the Borrowers on such Borrowing Date by depositing
such proceeds in the account of the Borrowers with the Administrative Agent on
such Borrowing Date in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrowers (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan (without regard to the limits set forth in
Section 2.5), in an amount equal to such Revolving Lender’s Revolving Percentage
of the aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender. Each
Revolving Lender shall make the amount of such Revolving Loan available to the
Administrative Agent at the Funding Office in immediately available funds, not
later than 10:00 A.M., New York City time, one Business Day after the date of
such notice. The proceeds of such Revolving Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans. The
Borrowers irrevocably authorize the Swingline Lender to charge the Borrowers’
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Revolving Lenders are not sufficient to
repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrowers or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal

 

33



--------------------------------------------------------------------------------

of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Revolving Lender will return to the Swingline Lender any portion
thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrowers may have against the
Swingline Lender, the Borrowers or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrowers,
(iv) any breach of this Agreement or any other Loan Document by the Borrowers,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

2.8 Applicable Commitment Fees, Etc.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
date hereof to the last day of the Revolving Commitment Period, computed at a
rate per annum equal to the Applicable Commitment Fee times the average daily
amount of the Available Revolving Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears as invoiced by the
Administrative Agent on or before each Fee Payment Date, commencing with the
first payment due hereunder on December 31, 2012.

(b) The Borrowers agree to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.9 Termination or Reduction of Revolving Commitments. The Borrowers shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $500,000, or a whole multiple of $100,000 in excess thereof, and shall
reduce permanently the Revolving Commitments then in effect.

 

34



--------------------------------------------------------------------------------

2.10 Optional Prepayments. The Borrowers may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrowers shall also
pay any amounts owing pursuant to Section 2.20(c). Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of the Term Loans and
Revolving Loans shall be in an aggregate principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof. Prepayments of the Term Loans made pursuant to this Section 2.10 shall
be applied, first, to the prepayment of the Term Loans in accordance with
Section 2.17(b) and, if the Term Loans are paid in full, then to Revolving Loans
without reduction in the Revolving Commitments, the Swingline Commitment or the
L/C Commitment.

2.11 Mandatory Prepayments.

(a) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Loans as set forth in Section 2.11(b);
provided, that, notwithstanding the foregoing, (i) the aggregate Net Cash
Proceeds of Asset Sales and Recovery Events that may be excluded from the
foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$5,000,000 in any Fiscal Year and (ii) on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Loans as set
forth in Section 2.11(b).

(b) Amounts to be applied in connection with prepayments made pursuant to
Section 2.11(a) shall be applied, first, to the prepayment of the Term Loans in
accordance with Section 2.17(b) and, second, the excess, if any, to the
Revolving Loans without reduction in the Revolving Commitments, the Swingline
Commitment or the L/C Commitment. In addition, any reduction of the Revolving
Commitments pursuant to Section 2.09 shall be accompanied by prepayment of the
Revolving Loans and/or Swingline Loans to the extent, if any, that the Total
Revolving Extensions of Credit exceed the amount of the Total Revolving
Commitments as so reduced, provided that if the aggregate principal amount of
Revolving Loans and Swingline Loans then outstanding is less than the amount of
such excess (because L/C Obligations constitute a portion thereof), the
Borrowers shall, to the extent of the balance of such excess, replace
outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Lenders on terms and conditions satisfactory to the Administrative Agent.
The application of any prepayment pursuant to Section 2.11 shall be made, first,
to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the Loans
under Section 2.11 (except in the case of Revolving Loans that are ABR Loans and
Swingline Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

35



--------------------------------------------------------------------------------

2.12 Conversion and Continuation Options.

(a) The Borrowers may elect from time to time to Convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed Conversion date, provided that any such Conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrowers may elect from time to time to Convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
substantially in the form of Exhibit E of such election no later than 11:00
A.M., New York City time, on the third Business Day preceding the proposed
Conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
Converted into a Eurodollar Loan when: (i) any Event of Default has occurred and
is continuing; and (ii) the Administrative Agent or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such Conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrowers giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when (i) any Event of
Default has occurred and is continuing and (ii) the Administrative Agent has or
the Majority Facility Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such continuations, and provided,
further, that if the Borrowers shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically Converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be in conformity with Section 2.5 and (b) no more than
ten Eurodollar Tranches shall be outstanding at any one time.

 

36



--------------------------------------------------------------------------------

2.14 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the rate applicable to ABR Loans under the
Revolving Facility plus 2%, and (ii) if all or a portion of any interest payable
on any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such nonpayment until such amount is paid in full
(as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrowers and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrowers and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrowers, deliver to the Borrowers a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.15(a).

 

37



--------------------------------------------------------------------------------

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period;

(c) then the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrowers and the relevant Lenders as soon as practicable
thereafter. If such notice is given (x) any Eurodollar Loans under the relevant
Facility requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans under the relevant Facility that were to have
been Converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans under
the relevant Facility shall be Converted, on the last day of the then-current
Interest Period, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrowers have the right to
Convert Loans under the relevant Facility to Eurodollar Loans.

2.17 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrowers from the Lenders hereunder, each payment by
the Borrowers on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made on a pro rata basis according to the
respective Term Percentages or Revolving Percentages, as the case may be, of the
relevant Lenders.

(b) Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each (x) voluntary principal prepayment of the Term
Loans pursuant to Section 2.10 shall be applied first to reduce in direct order
the next four scheduled amortization payments thereunder immediately following
the date of such prepayment unless and until such amortization payments have
been eliminated as a result of such reductions and, thereafter to the remaining
amortization installments of the Term Loans, pro rata based upon the respective
then remaining principal amounts thereof, and (y) mandatory principal prepayment
of the Term Loans shall be applied first to reduce the then remaining
installments of the Term Loans in the inverse order of maturity, pro rata based
upon the respective then remaining principal amounts thereof. Amounts paid or
prepaid on account of the Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

38



--------------------------------------------------------------------------------

(d) All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 10.5. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrowers.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrowers prior to the date of any payment due to be made by the Borrowers
hereunder that the Borrowers will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrowers are making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrowers within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrowers.

 

39



--------------------------------------------------------------------------------

2.18 Increased Costs.

(a) If any Change in Law shall:

(i) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurodollar Rate) or the Issuing Lender; or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender or such other
Recipient hereunder (whether of principal, interest or otherwise), then, upon
request of such Lender, the Issuing Lender or other Recipient, the Borrowers
will pay to such Lender, the Issuing Lender or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the
Issuing Lender or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender or the Issuing Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Lender, to a level below
that which such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Lender’s policies and the
policies of such Lender’s or the Issuing Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrowers will
pay to such Lender or the Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company for any such reduction
suffered.

 

40



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Lender, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Lender, as
the case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

2.19 Taxes.

(a) Defined Terms. For purposes of this Section 2.19, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers and any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.19) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

41



--------------------------------------------------------------------------------

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.19, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

42



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrowers are each a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

43



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.19 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the

 

44



--------------------------------------------------------------------------------

relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

2.20 Indemnity. The Borrowers agree to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrowers in making a borrowing of,
Conversion into or continuation of Eurodollar Loans after the Borrowers have
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrowers in making any prepayment of or
conversion from Eurodollar Loans after the Borrowers have given a notice thereof
in accordance with the provisions of this Agreement, (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto, or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrowers pursuant to Section 2.21 or 2.22. Such indemnification
may include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrowers by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.21 Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.18, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19, then such
Lender shall (at the request of the Borrowers) use reasonable efforts to
designate a different lending office for funding or

 

45



--------------------------------------------------------------------------------

booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (a) would eliminate or reduce amounts
payable pursuant to Section 2.18 or 2.19, as the case may be, in the future, and
(b) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

2.22 Replacement of Lenders. If any Lender requests compensation under
Section 2.18, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.19, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.21, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.6), all its interests, rights (other than its existing
rights to payments made pursuant to Sections 2.18 and 2.19) and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) such assignee shall meet the
requirements to be an assignee under Section 10.6(b)(ii) (subject to such
consents, if any, as may be required under Section 10.6(b)(i)), (b) the
Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.6(b)(ii)(B), (c) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in L/C Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and the other Loan Documents
(including any amounts under Section 2.20) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts), (d) in the case of any such assignment resulting
from a claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.19, such assignment will result in a reduction in such
compensation or payments thereafter, (e) such assignment shall not conflict with
applicable law, and (f) in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

2.23 Increase of Commitments; Incremental Term Loans.

(a) Increase of Commitments. By written notice sent to the Administrative Agent
(which the Administrative Agent shall promptly distribute to the Lenders) the
Borrowers may from time to time request an increase in the aggregate amount
(each, an “Increase Amount”) (i) of the Revolving Commitments, and (ii) of the
Term Commitments; provided that (A) the

 

46



--------------------------------------------------------------------------------

aggregate amount of the increases in the Commitments pursuant to this
Section 2.23 shall not exceed $100,000,000, (B) the Borrowers shall provide
legal opinions, corporate resolutions authorizing such increase and such other
documents reasonably requested by the Administrative Agent, (C) the amount of
any increase shall be $20,000,000 or an integral multiple of $5,000,000 in
excess thereof, (D) with respect to increases in the Revolving Commitments,
(1) no Default shall have occurred and be continuing and (2) the aggregate
amount of the Revolving Commitments shall not have been reduced, nor shall the
Borrowers have given notice of any such reduction, under Section 2.9, and
(E) with respect to increases in the Term Commitments, (1) the conditions
precedent to each credit extension set forth in Section 5.2 shall be satisfied,
(2) the financial covenants set forth in Section 7.1 shall be satisfied on a pro
forma basis after giving effect to the loans to be borrowed under such increased
Term Commitments (each, an “Incremental Term Loan”), (3) the Borrowers shall
make such request no later than the date that is six months prior to the
Maturity Date, (4) no more than two such increases may be requested and
(5) Incremental Term Loans shall be subject to the terms and provisions set
forth below in paragraph (b). No Lender shall have any obligation to increase
its Commitment. A Lender’s decision whether to increase its Commitment under
this Section 2.23 if it is requested to do so shall be made in such Lender’s
sole and absolute discretion and any failure to respond to a request shall be
deemed a decision by such Lender that it will not increase its Commitment. If
one or more of the Lenders is not increasing its Commitment, then, with notice
to the Administrative Agent and the other Lenders, another one or more financial
institutions, each as approved by the Borrowers and the Administrative Agent (a
“New Lender”), may commit to provide an amount equal to the aggregate amount of
the requested Increase Amount that will not be provided by the existing Lenders;
provided, that the Commitment of each New Lender shall be at least $5,000,000.
Upon receipt of notice from the Administrative Agent to the Lenders and the
Borrowers that the Lenders, or sufficient Lenders and New Lenders have agreed to
commit to an aggregate amount equal to the Increase Amount (or such lesser
amount as the Borrowers shall agree, which shall be at least $20,000,000 and an
integral multiple of $5,000,000 in excess thereof), then: provided that no
Default exists at such time or after giving effect to the requested increase,
the Borrowers, the Administrative Agent, and the Lenders willing to increase
their respective Commitments and the New Lenders (if any) shall execute and
deliver an “Increase Commitment Supplement” (herein so called) in the form
attached hereto as Exhibit G hereto. If all existing Lenders shall not have
provided their pro rata portion of the requested increase, on the effective date
of the Increase Commitment Supplement (the “Increase Effective Date”) the
Borrowers shall request a borrowing hereunder which shall be made only by the
Lenders who have increased their Commitment and, if applicable, the New Lenders.
The proceeds of such borrowing shall be utilized by the Borrowers to repay the
Lenders who did not agree to increase their Commitments, such borrowing and
repayment to be in amounts sufficient so that after giving effect thereto, the
Loans shall be held by the Lenders pro rata according to their Commitments.

(b) Terms of Incremental Term Loans. On each Increase Effective Date with
respect to the Term Commitments, subject to the satisfaction of the conditions
set forth above in paragraph (a), each Lender of an increased or new Term
Commitment shall make an Incremental Term Loan to the Borrowers in an amount
equal to (i) such Lender’s increase in its Term Commitment, in the case of an
existing Lender and (ii) such New Lender’s Term Commitment, in the case of a New
Lender. Incremental Term Loans shall be “Term Loans” for all purposes hereunder
and the terms of Incremental Term Loans shall be identical to the Initial Term
Loan; provided that the amount of the quarterly payments required under
Section 2.3 shall be increased by an amount equal to the aggregate principal
amount of the Incremental Term Loans divided by twenty.

 

47



--------------------------------------------------------------------------------

2.24 Joint and Several Liability.

(a) All Obligations of the Borrowers under this Agreement and the other Loan
Documents shall be joint and several Obligations of each Borrower. Anything
contained in this Agreement and the other Loan Documents to the contrary
notwithstanding, the Obligations of each Borrower hereunder, solely to the
extent that such Borrower did not receive the benefit of the proceeds of Loans
from any borrowing hereunder, shall be limited to a maximum aggregate amount
equal to the largest amount that would not render its Obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under §548 of the
Bankruptcy Code, or any applicable provisions of comparable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Borrower, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Borrower in respect of intercompany Indebtedness to any
other Loan Party or Affiliates of any other Loan Party to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Loan Party hereunder) and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation or contribution of such Borrower pursuant to
(i) applicable law or (ii) any agreement providing for an equitable allocation
among such Borrower and other Affiliates of any Loan Party of Obligations
arising under the Guaranty Agreement executed by such parties.

(b) Until the Obligations shall have been paid in full in cash, no Letters of
Credit shall be outstanding and all Commitments under the Loan Documents have
been terminated, each Borrower shall withhold exercise of any right of
subrogation, contribution or any other right to enforce any remedy which it now
has or may hereafter have against the other Borrower or any other Guarantor.
Each Borrower further agrees that, to the extent the waiver of its rights of
subrogation, contribution and remedies as set forth herein is found by a court
of competent jurisdiction to be void or voidable for any reason, any such rights
such Borrower may have against the other Borrower, any collateral or security or
any such other Guarantor, shall be junior and subordinate to any rights the
Administrative Agent may have against the other Borrower, any such collateral or
security, and any such other Guarantor.

(c) Co-Borrower hereby appoints Lead Borrower as its agent, attorney-in-fact and
representative for the purpose of (i) making any borrowing requests or other
requests required under this Agreement, (ii) the giving and receipt of notices
by and to Borrowers under this Agreement, (iii) the delivery of all documents,
reports, financial statements and written materials required to be delivered by
Borrowers under this Agreement, and (iv) all other purposes incidental to any of
the foregoing. Co-Borrower agrees that any action taken by Lead Borrower as the
agent, attorney-in-fact and representative of Co-Borrower shall be binding upon
Co-Borrower to the same extent as if directly taken by Co-Borrower.

 

48



--------------------------------------------------------------------------------

(d) All Loans shall be made to Lead Borrower as borrower unless a different
allocation of the Loans as between Lead Borrower and Co-Borrower with respect to
any borrowing hereunder is included in the applicable funding notice.

2.25 Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or the Issuing Lender (with a copy to the Administrative Agent), the
Borrowers shall Cash Collateralize the Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.26(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrowers will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.25 or Section 2.26 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.25
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the Issuing Lender that
there exists excess Cash Collateral; provided that, subject to Section 2.26, the
Person providing Cash Collateral and the Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

49



--------------------------------------------------------------------------------

2.26 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Majority Facility Lenders and
Required Lenders and the last sentence of Section 10.1.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7(b) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.25; fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.25; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lender or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with their Revolving Percentages
without giving effect to Section 2.26(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or

 

50



--------------------------------------------------------------------------------

held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.26(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.8(a) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive participation fees
pursuant to Section 3.3(a) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.25.

(C) With respect to any participation fees not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the Issuing
Lender and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing
Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (A) the
conditions set forth in Section 5.2 are satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such reallocation does not cause the Revolving Extensions of Credit of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

51



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (A) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (B) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 2.25.

(b) Termination of Defaulting Lender. The Borrowers may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than three Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.26(a)(ii) will apply to all amounts thereafter paid by the Borrowers
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrowers, the Administrative Agent, the Issuing Lender, the Swingline Lender or
any Lender may have against such Defaulting Lender.

(c) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Revolving Percentages (without giving effect to Section 2.26(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE 3:

LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees to issue or cause

 

52



--------------------------------------------------------------------------------

one of its Affiliates that is a commercial bank to issue letters of credit
(“Letters of Credit”) for the account of the Borrowers on any Business Day
during the Revolving Commitment Period in such form as may be approved from time
to time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Maturity Date; provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

(c) Notwithstanding anything to the contrary herein, the Existing Letters of
Credit for the account of or on behalf of the Lead Borrower that are outstanding
on the Closing Date as listed on Schedule 3.1 shall be deemed to be Letters of
Credit issued hereunder on the Closing Date.

3.2 Procedure for Issuance of Letter of Credit. The Borrowers may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request. Upon receipt of any Application, the Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrowers. The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrowers promptly following the issuance thereof.
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges.

(a) The Borrowers will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility, shared ratably among the
Revolving Lenders and payable quarterly in arrears on each Fee Payment Date
after the issuance date. In addition, the Borrowers shall pay to the

 

53



--------------------------------------------------------------------------------

Issuing Lender for its own account a fronting fee of 0.125% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date, commencing with the
first payment due hereunder on December 31, 2012.

(b) In addition to the foregoing fees, the Borrowers shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Participant agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by
either Borrower in accordance with the terms of this Agreement, such
L/C Participant shall pay to the Issuing Lender upon demand at the Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Borrowers or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrowers, (iv) any breach of this
Agreement or any other Loan Document by the Borrowers, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender after the date such payment is due but within three Business Days
after the date such payment is due, such L/C Participant shall pay to the
Issuing Lender on demand an amount equal to the product of (i) such amount,
times (ii) the daily average Federal Funds Effective Rate during the period from
and including the date such payment is required to the date on which such
payment is immediately available to the Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. If any such amount required to be paid by any
L/C Participant pursuant to Section 3.4(a) is not made available to the Issuing
Lender by such L/C Participant within three Business Days after the date such
payment

 

54



--------------------------------------------------------------------------------

is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans under the Revolving
Facility. A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the applicable
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrowers, whether with their own funds or with the
proceeds of the Revolving Loans, shall reimburse the Issuing Lender for the
amount of (a) the draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment, not
later than 1:00 P.M., New York City time, on (i) the Business Day that such
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that such Borrower
receives such notice. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(c).

3.6 Obligations Absolute. The Borrowers’ obligations under this Article 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff counterclaim or defense to payment that the Borrowers may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrowers also agree with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrowers’ Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrowers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrowers against any beneficiary of such Letter of
Credit or any such Transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the

 

55



--------------------------------------------------------------------------------

gross negligence or willful misconduct of the Issuing Lender. The Borrowers
agree that any action taken or omitted by the Issuing Lender under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct, shall be binding on
the Borrowers and shall not result in any liability of the Issuing Lender to the
Borrowers.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrowers of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrowers in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Article 3, the
provisions of this Article 3 shall apply.

3.9 Cash Collateralization Upon Termination of Revolving Commitments. In the
event that the Borrowers terminate the Revolving Commitments pursuant
Section 2.9 and there are outstanding Letters of Credit at such time, the
Borrowers shall pledge to, and deposit in an account with, the Issuing Lender an
amount of Cash Collateral equal to 103% of the L/C Obligations of such Letters
of Credit to be held as security for payment of the Borrowers’ obligations to
reimburse the Issuing Lender for amounts drawn on such Letters of Credit.

ARTICLE 4:

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrowers hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

4.1 Financial Condition. The audited consolidated balance sheets of the Group
Members as at December 31, 2011 and December 31, 2010, and the related
consolidated statements of income and of cash flows for each of the two Fiscal
Years ended on December 31, 2011, reported on by and accompanied by an
unqualified report from a Nationally Recognized Accounting Firm and included in
the Lead Borrower’s Annual Reports on Form 10-K for the Fiscal Years ended
December 31, 2010 and December 31, 2011, present fairly the consolidated
financial condition of the Group Members at such date, and the consolidated
results of its operations and its consolidated cash flows for the respective
Fiscal Years then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance

 

56



--------------------------------------------------------------------------------

with GAAP applied consistently throughout the periods involved (except as
approved by the aforementioned firm of accountants and disclosed therein). No
Group Member has any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.

4.2 No Change. Since December 31, 2011, there has been no development or event
with respect to the Borrowers or their Subsidiaries that has had or could
reasonably be expected to have a Material Adverse Effect. During the period from
December 31, 2011 to and including the Closing Date there has been no
Disposition by any Group Member of any material part of its business or
property.

4.3 Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and, except for Amedisys Tennessee, L.L.C., Comprehensive Home
Healthcare Services, Inc. and MC Ventures, LLC, in good standing under the laws
of the jurisdiction of its organization, (b) has the power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and, except
for Amedisys Hospice, L.L.C., in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law and all indentures, agreements and other instruments except
to the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrowers, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect. Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

57



--------------------------------------------------------------------------------

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation, other than Liens in favor of the Administrative Agent as
contemplated in this Agreement and in favor of the holders of the Senior Notes
as contemplated by Section 6.14. No Requirement of Law or Contractual Obligation
applicable to the Borrower or any of its Subsidiaries could reasonably be
expected to have a Material Adverse Effect.

4.6 Adverse Proceedings. There are no Adverse Proceedings (a) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (b) that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. Neither the Borrowers nor any of
their Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws and Health Care Laws) that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.3.

4.9 Intellectual Property. Each Group Member and its Subsidiaries own, or
possess the right to use, all Intellectual Property that the Loan Parties
consider reasonably necessary for the conduct of their respective businesses as
currently conducted without any infringement upon the rights of any other Person
that could have a Material Adverse Effect. To the knowledge of Borrowers, the
use of Intellectual Property by each Group Member does not infringe on the
rights of any Person in any manner that could reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrowers, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

4.10 Taxes. Except as otherwise permitted under Section 6.13, all federal tax
returns, and all other tax returns and reports of the Borrowers and their
Subsidiaries required to be filed by any of them (excluding such other tax
returns and reports with respect to which the failure to pay or file could not
result in the loss, suspension, or impairment of any material Governmental
Authorization, and otherwise could not reasonably be expected to have a Material
Adverse Effect) have been timely filed (including extensions), and all taxes
shown on such tax returns to be due and payable and all assessments, fees and
other governmental charges upon the Borrowers and their Subsidiaries and upon
their respective properties, assets, income, businesses and franchises which are
due and payable have been paid when due and payable. The Borrowers know of no
proposed tax assessment against the Borrowers or any of their Subsidiaries that
is not being actively contested by the Borrowers or such Subsidiary in good
faith and by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrowers and/or
their Subsidiaries, as the case may be; and as of the Closing Date no tax Lien
has been filed, and to the knowledge of the Borrowers, no claim is being
asserted, with respect to any such tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used, directly or indirectly, (a) for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect for any purpose that violates the provisions of Regulation U
or (b) for any purpose that violates the provisions of Regulation U. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U 1, as
applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrowers, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any

 

59



--------------------------------------------------------------------------------

Plan, and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither the Borrowers nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrowers nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrowers or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or Insolvent.

4.14 Investment Company Act Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Except as set forth on Schedule 4.15, as of the Closing Date,
there are no existing subscriptions, options, warrants, calls, rights,
commitments or other agreements to which the Borrowers or any of their
Subsidiaries are a party requiring, and there is no membership interest or other
Capital Stock of any of the Subsidiaries of the Lead Borrower outstanding which
upon conversion or exchange would require, the issuance by any of the
Subsidiaries of the Lead Borrower of any additional membership interests or
other Capital Stock of any of the Subsidiaries of the Lead Borrower or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of any
of the Subsidiaries of the Lead Borrower. Schedule 4.15 correctly sets forth the
name and jurisdiction of incorporation of each Subsidiary, as to each such
Subsidiary, the ownership interest of the Lead Borrower and its Subsidiaries in
its respective Subsidiaries as of the Closing Date. Each Subsidiary of the Lead
Borrower that is a Guarantor as of the Closing Date is identified in Schedule
4.15.

4.16 Use of Proceeds. The proceeds of the Initial Term Loan and the initial
Revolving Loans shall be used to refinance the Original Agreement and a portion
of the Indebtedness evidenced by the Senior Notes. The proceeds of the Revolving
Loans, the Swingline Loans, the Letters of Credit and any Incremental Term Loans
shall be used to finance the working capital needs and for general corporate
purposes of the Borrowers and their Subsidiaries in the ordinary course of
business.

 

60



--------------------------------------------------------------------------------

4.17 Environmental Matters. There are no Adverse Proceedings regarding
environmental matters or compliance with Environmental Laws that, individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect. Neither Borrowers nor any of their Subsidiaries nor any of their
respective facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. There are and, to each of the Borrowers’ and their
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which would reasonably be expected to form the basis of an
Environmental Claim against the Borrowers and their Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Neither Borrowers nor any of their Subsidiaries nor, to
any Loan Party’s knowledge, any predecessor of Borrowers and their Subsidiaries
has filed any notice under any Environmental Law indicating past or present
treatment of Hazardous Materials at any facility in violation of any
Environmental Law where such violation is reasonably expected to have a Material
Adverse Effect. None of the Borrowers’ or any of their Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any state
equivalent, except in the ordinary course of its business in compliance with all
Environmental Laws. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
No event or condition has occurred or is occurring with respect to the Borrowers
and their Subsidiaries relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity which individually or
in the aggregate has had, or would reasonably be expected to have, a Material
Adverse Effect.

4.18 Accuracy of Information, Etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the Closing Date) any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading. The Projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Lead Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. Borrowers have no knowledge of any matter or occurrence that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

 

61



--------------------------------------------------------------------------------

4.19 Solvency. Each Loan Party is, and after giving effect to the Loan Documents
and to the incurrence of all Obligations being incurred in connection herewith
on the Closing Date and on any date on which this representation and warranty is
made, will be, Solvent.

4.20 Employee Benefit Plans. The Borrowers, each of their Subsidiaries and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan,
except where such non-compliance or non-performance would not reasonably be
expected to result in a Material Adverse Effect. Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified and nothing has occurred subsequent
to the issuance of such determination letter which would cause such Employee
Benefit Plan to lose its qualified status that would reasonably be expected to
result in a Material Adverse Effect. No liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by Borrowers, any of their Subsidiaries or any of their ERISA
Affiliates except to the extent reflected on the consolidated financial
statements of the Lead Borrower and its Subsidiaries and the notes thereto. No
ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Except to the
extent required under Section 4980B of the Code or similar state laws, no
Employee Benefit Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) for any retired or former employee of Borrowers, any
of their Subsidiaries or any of their respective ERISA Affiliates. The present
value of the aggregate benefit liabilities under each Pension Plan sponsored,
maintained or contributed to by the Borrowers, any of their Subsidiaries or any
of their ERISA Affiliates, (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan. As of the most
recent valuation date for each Multiemployer Plan for which the actuarial report
is available, the potential liability of the Borrowers, their Subsidiaries and
their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. The Borrowers, their Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

 

62



--------------------------------------------------------------------------------

4.21 Compliance with Health Care Laws.

(a) The Borrowers and their Subsidiaries, when taken as a whole, are in
compliance in all material respects with all material Health Care Laws
applicable to it, its products and its properties or other assets or its
business or operation. Each of Borrowers and their Subsidiaries, taken as a
whole, has in effect all material Governmental Authorizations necessary for it
to carry on its business and operations, as presently conducted. All such
Governmental Authorizations are in full force and effect and there exists no
default under, or violation of, any such Governmental Authorization and neither
Borrower nor any of their Subsidiaries has received notice or has knowledge that
any Governmental Authority is considering limiting, suspending, terminating,
adversely amending or revoking any such Governmental Authorization, in each
case, except where the failure to be in full force and effect, and/or default,
or violation or such notice would not reasonably be expected to have a Material
Adverse Effect.

(b) Except as set forth on Schedule 4.21, all reports, documents, claims,
notices or approvals required to be filed, obtained, maintained or furnished by
the Borrowers and their Subsidiaries pursuant to any Health Care Law to any
Governmental Authority have been so filed, obtained, maintained or furnished
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and all such reports, documents, claims and notices
were complete and correct in all material respects on the date filed (or were or
will be corrected in or supplemented by a subsequent filing).

(c) Each of the Borrowers and their Subsidiaries, to the extent that it is
billing the related payor, has the requisite provider number or other
Governmental Authorization to bill under Medicare, the respective Medicaid
program in the state or states in which such entity operates, or Private Third
Party Payor Programs (as defined below). There is no investigation, audit, claim
review, or other action pending, or threatened to the knowledge of the
Borrowers, which would result in a revocation, suspension, termination,
probation, restriction, limitation, or non-renewal of any Governmental Third
Party Payor or Private Third Party Payor (as defined below) provider number or
result in any of the Borrowers’ or any of their Subsidiaries’ exclusion from any
Governmental Third Party Payor Program or Private Third Party Payor Program
which individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. For purposes of this Agreement, a “Governmental Third
Party Payor” means Medicare, Medicaid, TRICARE, state government insurers and
any other person or entity which presently or in the future maintains
Governmental Third Party Payor Programs. In addition, for purposes of this
Agreement, “Governmental Third Party Payor Programs” means all governmental
third party payor programs in which the Borrowers or any of their Subsidiaries
participates (including, without limitation, Medicare, Medicaid, TRICARE or any
other federal or state health care programs). For purposes of this Agreement, a
“Private Third Party Payor” means private insurers and any other person or
entity which presently or in the future maintains Private Third Party Payor
Programs. In addition, for purposes of this Agreement, “Private Third Party
Payor Programs” means all non-governmental third party payor programs in which
the Borrowers or any of their Subsidiaries participate (including, without
limitation, managed care plans, or any other private insurance programs).

 

63



--------------------------------------------------------------------------------

(d) Each of the Borrowers and their Subsidiaries (i) has received and maintains
accreditation to the extent required by law in good standing and without
limitation or impairment by all applicable accrediting organizations, including
without limitation, the Accreditation Commission for Health Care, Inc. or other
applicable nationally recognized accrediting agency, and (ii) if applicable, has
cured all deficiencies or submitted or will submit a plan of correction to cure
all deficiencies noted in its most recent accreditation survey reports, except
in the case of clause (i) and (ii) where the failure to require, maintain, cure
or submit would not reasonably be expected to have a Material Adverse Effect.

(e) There are no facts, circumstances or conditions that, to the knowledge of
the Borrowers, would reasonably be expected to form the basis for any valid
investigation, suit, claim, audit, action (legal or regulatory) or proceeding
(legal or regulatory) by a Governmental Authority relating to any of the Health
Care Laws against or affecting the Borrowers and their Subsidiaries that would
reasonably be expected to have a Material Adverse Effect. Except as disclosed to
the Administrative Agent, neither Borrowers nor any of their Subsidiaries (i) is
a party to a corporate integrity agreement, or (ii) has any reporting
obligations pursuant to a settlement agreement, plan of correction, or other
remedial measure entered into with any Governmental Authority. Each of the
Borrowers and their Subsidiaries, as applicable, has complied with the terms and
conditions of any corporate integrity agreements, settlement agreements, plans
of correction, or other remedial measures or demand of any Governmental
Authority to which it is subject except where non-compliance would not be
expected to have a Material Adverse Effect.

(f) Neither Borrower nor any of their Subsidiaries or their respective officers,
directors, employees or agents is, has been, or has been threatened to be,
(i) excluded from any Governmental Third Party Payor Program pursuant to 42
U.S.C. § 1320a-7b and related regulations, or (ii) made a party to any other
action by any Governmental Authority that may prohibit it from selling products
to any governmental or other purchaser pursuant to any federal, state or local
laws or regulations, except where the same would not reasonably be expected to
have a Material Adverse Effect.

(g) To the extent applicable to the Borrowers or any of their Subsidiaries, and
for so long as (i) the Borrowers or any of their Subsidiaries are a “covered
entity” as defined in 45 C.F.R. § 160.103, (ii) the Borrowers or any of their
Subsidiaries are a “business associate” as defined in 45 C.F.R. § 160.103,
(iii) the Borrowers or any of their Subsidiaries are subject to or covered by
the HIPAA Administrative Requirements codified at 45 C.F.R. Parts 160 & 162 (the
“Transactions Rule”) and/or the HIPAA Security and Privacy Requirements codified
at 45 C.F.R. Parts 160 & 164 (the “Privacy and Security Rules”), and/or (iv) the
Borrowers or any of their Subsidiaries sponsor any “group health plans” as
defined in 45 C.F.R. § 160.103, the Borrowers and their Subsidiaries have:
(A) completed surveys, inventories, reviews, analyses and/or assessments,
including risk assessments, (collectively “Assessments”) of all material areas
of their businesses and operations subject to HIPAA and/or that would be
materially and adversely affected by the failure of the Borrowers or any of
their Subsidiaries, as the case may be, to the extent these Assessments are
appropriate or required for the Borrowers or any of their Subsidiaries, as the
case may be, to be HIPAA Compliant; (B) developed a plan and time line for
becoming HIPAA Compliant (a “HIPAA Compliance Plan”) and (C) implemented those
provisions of its HIPAA Compliance Plan necessary for such Borrower and its
Subsidiaries to be HIPAA Compliant except where non-compliance is not reasonably
expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

4.22 Projections. The projections of the Borrowers and their Subsidiaries on a
consolidated basis for Fiscal Years 2012 through 2017 (the “Projections”) that
are set forth in the Confidential Information Memorandum were, as of the date
made, based on good faith estimates and assumptions made by the management of
the Lead Borrower; provided that the Projections are not to be viewed as facts
and actual results of the Borrowers and their Subsidiaries on a consolidated
basis for the period or periods covered by the Projections may differ from such
Projections and the differences may be material; provided further, management of
the Lead Borrower believes that the Projections, as of the date made, were
reasonable and attainable.

4.23 USA PATRIOT Act.

(a) Neither the Borrowers nor any of their Subsidiaries or, to the knowledge of
the Borrowers, any of their respective Affiliates over which any of the
foregoing exercises management control (each, a “Controlled Affiliate”) is a
Prohibited Person, and the Borrowers, their Subsidiaries and, to the knowledge
of the Borrowers, such Controlled Affiliates are in compliance with all
applicable orders, rules and regulations of OFAC.

(b) Neither the Borrowers nor any of their Subsidiaries or, to the knowledge of
the Borrowers, any of their respective Affiliates: (i) is targeted by United
States or multilateral economic or trade sanctions currently in force; (ii) is
owned or controlled by, or acts on behalf of, any Person that is targeted by
United States or multilateral economic or trade sanctions currently in force;
(iii) is a Prohibited Person; or (iv) is named, identified or described on any
list of Persons with whom U.S. Persons may not conduct business, including any
such blocked persons list, designated nationals list, denied persons list,
entity list, disbarred party list, unverified list, sanctions list or other such
lists published or maintained by the United States, including OFAC, the United
States Department of Commerce or the United States Department of State.

4.24 Embargoed Person.

(a) None of Borrowers’ assets constitutes property of, or is beneficially owned,
directly or indirectly, by any Person targeted by economic or trade sanctions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading With the Enemy Act,
50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign
assets control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations promulgated thereunder or executive order relating thereto (which
includes, without limitation, (i) Executive Order No. 13224, effective as of
September 24, 2001, and relating to Blocking Property and Prohibiting
Transaction With Persons Who Commit,

 

65



--------------------------------------------------------------------------------

Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (ii) the USA PATRIOT Act, if the result of such ownership
would be that any Loan made by any Lender would be in violation of law
(“Embargoed Person”);

(b) no Embargoed Person has any interest of any nature whatsoever in the
Borrowers if the result of such interest would be that any Loan would be in
violation of law;

(c) the Borrowers have not engaged in business with Embargoed Persons if the
result of such business would be that any Loan made by any Lender would be in
violation of law; and

(d) neither the Borrowers nor any Controlled Affiliate (i) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (ii) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person”.

(e) For purposes of determining whether or not a representation is true or a
covenant is being complied with under this Section 4.24, the Borrowers shall not
be required to make any investigation into (i) the ownership of publicly traded
stock or other publicly traded securities or (ii) the beneficial owner of any
collective investment fund.

ARTICLE 5:

CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guaranty Agreement; Notes. The Administrative Agent shall
have received (i) this Agreement, executed and delivered by the Administrative
Agent, the Agents, the Borrowers and each Person listed on Schedule 1.1,
(ii) the Guaranty Agreement, executed and delivered by the Borrowers and each
Subsidiary party thereto and (iii) the Notes, executed and delivered by the
Borrowers.

(b) Repayment of Existing Indebtedness. The Administrative Agent shall have
received satisfactory evidence of the payment in full of all obligations under,
and termination of, the Original Agreement and the redemption, repurchase or
retirement of (i) at least $15,000,000 of those certain 6.07% Series Senior
Notes due March 25, 2013, (ii) at least $10,000,000 of those certain 6.28%
Series B Senior Notes due March 25, 2014 and (iii) $35,000,000 of those certain
6.49% Series C Senior Notes due March 25, 2015.

(c) Financial Statements. The Lenders shall have received (i) satisfactory
audited consolidated financial statements of the Borrowers for the 2010 and 2011
Fiscal Years and (ii) satisfactory unaudited interim consolidated financial
statements of the Borrowers for each Fiscal Quarter ended after the date of the
latest applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available.

 

66



--------------------------------------------------------------------------------

(d) Projections. The Lenders shall have received the Projections.

(e) Approvals. All material governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted or created by the Loan Documents or
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.

(g) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

(h) Good Standing Certificates; Organizational and Authority Documents. The
Administrative Agent shall have received (i) a certificate of good standing (or
equivalent) for each Loan Party from its jurisdiction of organization and
(ii) such other documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the transactions contemplated
hereby, the authority of any natural Person executing any of the Loan Documents
on behalf of any Loan Party and any other legal matters relating to the Loan
Parties, this Agreement or the transactions contemplated to occur on the Closing
Date, all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

(i) Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (i) King & Spalding, Delaware and New York counsel to the
Borrowers and their Subsidiaries, (ii) Kantrow Spaht Weaver & Blitzer (APLC),
Louisiana counsel to the Borrowers and their Subsidiaries and (iii) in-house
counsel to the Borrowers and their Subsidiaries, which opinions shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(j) Insurance. The Administrative Agent shall have received insurance
certificates indicating the coverages required by Exhibit F.

(k) Waiver and Amendment to Note Purchase Agreement. The Administrative Agent
shall have received a waiver and amendment to the Note Purchase Agreement
executed by the Borrowers and the holders of the Senior Notes in form and
substance satisfactory to the Administrative Agent.

 

67



--------------------------------------------------------------------------------

(l) Compliance. The Lenders shall have received, sufficiently in advance of the
Closing Date, all documentation and other information that may be required by
the Lenders in order to enable compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act
and the information required pursuant to Section 10.18.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date, and of the
Issuing Lender to issue, amend, renew or extend any Letter of Credit (including
the initial extensions of credit on the Closing Date) is subject to the
satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, other than any such representations or warranties that, by their
express terms, refer to a specific date other than such Borrowing Date or
issuance or renewal, in which case as of such specific date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance, amendment, renewal or extension of a Letter of
Credit on behalf of the Borrowers hereunder shall constitute a representation
and warranty by the Borrowers on the date thereof that the conditions contained
in this Section 5.2 have been satisfied.

ARTICLE 6:

AFFIRMATIVE COVENANTS

The Borrowers hereby jointly and severally agree that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding or any
Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of the Lead Borrower and the Co-Borrower shall and shall cause
each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year, a copy of the audited consolidated balance sheet of the Lead
Borrower and its consolidated

 

68



--------------------------------------------------------------------------------

Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year (including, in each case,
consolidating statements, audited or unaudited, as may be available, on a
summary basis for the Subsidiaries of the Borrowers distinguishing among
Subsidiaries that are Wholly-Owned Subsidiaries, not Wholly-Owned Subsidiaries,
Guarantors and not Guarantors), setting forth in each case in comparative form
the figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by a Nationally Recognized Accounting Firm; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, the unaudited
consolidated balance sheet of the Lead Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the Fiscal Year through the end of such quarter (including, in each
case, consolidating statements on a summary basis for the Subsidiaries of the
Borrowers distinguishing among Subsidiaries that are Wholly-Owned Subsidiaries,
not Wholly-Owned Subsidiaries, Guarantors and not Guarantors), setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Documents required to be delivered pursuant to Sections 6.1 and 6.2 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (a) the Borrowers post such documents, or provide
a link thereto, on the Borrowers’ website on the Internet at www.amedisys.com,
provided the Borrowers shall have given notice to the Administrative Agent of
the availability of such documents on the Borrowers’ website or (b) such
documents are delivered to the Administrative Agent. The Administrative Agent
shall post such documents on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrowers shall deliver such documents
in a form acceptable to the Administrative Agent; provided further that
Borrowers shall be obligated to pay for all start-up and on-going maintenance
costs associated with such Internet or intranet website. Except for the
Compliance Certificates, the Administrative Agent shall have no obligation to
maintain copies of the documents referred to above or below, and in any event
shall have no responsibility to monitor compliance by the Borrowers with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (g), the relevant Lender):

 

69



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial information referred to in
Section 6.1(a), a certificate from a Nationally Recognized Accounting Firm
reporting on such financial statements stating that in the course of the regular
audit of the business of the Lead Borrower and its Subsidiaries, which audit was
conducted by such Nationally Recognized Accounting Firm in accordance with
generally accepted auditing standards, such Nationally Recognized Accounting
Firm has obtained no knowledge that a Default of a financial nature under
Section 7.1, 7.2 or 7.7 has occurred and is continuing, or if, in the opinion of
such Nationally Recognized Accounting Firm, a Default of a financial nature
under Section 7.1, 7.2 or 7.7 has occurred and is continuing, a statement as to
the nature thereof;

(b) concurrently with the delivery of any financial information pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Lead Borrower and its Subsidiaries with the provisions of this Agreement
referred to therein as of the last day of the Fiscal Quarter or Fiscal Year, as
the case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, and (2) a description of any Person that has
become a Group Member, in each case since the date of the most recent report
delivered pursuant to this clause (y) (or, in the case of the first such report
so delivered, since the Closing Date);

(c) as soon as available, and in any event no later than January 31 of each
Fiscal Year (or, if earlier, ten (10) Business Days after approval by the Board
of Directors of the Lead Borrower), a detailed consolidated financial forecast
for the following Fiscal Year (including a projected consolidated balance sheet
of the Borrowers and their Subsidiaries as of the end of the following Fiscal
Year, the related consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto);

(d) no later than five Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Note Purchase Agreement;

(e) promptly upon becoming aware of the occurrence of or forthcoming occurrence
of any ERISA Event, a written notice specifying the nature thereof, what action
the Lead Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (x) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Lead Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates with the Internal Revenue Service with
respect to each Pension Plan; (y) all notices received by the Lead Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (z) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

 

70



--------------------------------------------------------------------------------

(f) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities;

(g) promptly upon any Responsible Officer obtaining knowledge of a tax event or
liability not previously disclosed in writing by the Lead Borrower to
Administrative Agent which would reasonably be expected to result in a Material
Adverse Effect, written notice thereof together with such other information as
may be reasonably available to the Lead Borrower to enable Lenders and their
counsel to evaluate such matters;

(h) promptly upon the occurrence or receipt thereof or any Responsible Officer
obtaining knowledge thereof, as the case may be:

(i) (A) any written recommendation from any Governmental Authority or other
regulatory body to the Borrowers or any of their Subsidiaries regarding any
Governmental Authorizations, Governmental Third Party Payor Program providers;
(B) any written notice regarding any accreditations or supplier numbers that
have been suspended, revoked, or limited in any way, or (C) notification of any
penalties or sanctions imposed that, in the case of any of (A), (B) or (C), are
material to the Borrowers and their Subsidiaries, taken as a whole;

(ii) notice of termination of eligibility to participate in any reimbursement
program of any Governmental Third Party Payor Program that is material to the
Borrowers and their Subsidiaries, taken as a whole;

(iii) the occurrence of any reportable event under any settlement agreement or
corporate integrity agreement entered into by the Borrowers or any of their
Subsidiaries with any Governmental Authority;

(iv) notice that an officer, manager or employee of the Borrowers or any of
their Subsidiaries: (A) has had a civil monetary penalty assessed against him or
her pursuant to 42 U.S.C. § 1320a-7a or is the subject of a proceeding seeking
to assess such penalty; (B) has been excluded from participation in a Federal
Health Care Program (as that term is defined in 42 U.S.C. § 1320a-7b) or is the
subject of a proceeding seeking to assess such penalty; (C) has been convicted
(as that term is defined in 42 C.F.R. § 1001.2) of any of those offenses
described in 42 U.S.C. § 1320a-7b or 18 U.S.C. §§ 669, 1035, 1347 or 1518 or is
the subject of a proceeding seeking to assess such penalty; or (D) has been
involved or named in a U.S. Attorney complaint made or any other action taken
pursuant to the federal False Claims Act or a qui tam action; and

(v) copies of any report or communication from any Governmental Authority in
connection with any inspection of any facility of the Borrowers or any of their
Subsidiaries other than those which are routine and non-material to the
Borrowers and their Subsidiaries taken as a whole; and

 

71



--------------------------------------------------------------------------------

(i) promptly, such additional information with respect to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Lead Borrower and it Subsidiaries as the Administrative Agent
or any Lender (acting through the Administrative Agent) may from time to time
reasonably request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except to the extent that a Person’s Board of
Directors has determined that the preservation thereof is no longer desirable in
the conduct of the business of such Person and the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. The Borrowers will maintain or cause to
be maintained, with financially sound and reputable insurers (a) business
interruption insurance and (b) casualty insurance, public liability insurance,
third party property damage insurance with respect to liabilities, losses or
damage in respect of the assets, properties and businesses of the Borrowers and
their Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in such amounts (giving effect to self-insurance), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all financial
dealings and transactions in relation to its business and activities and
(b) permit representatives of the Administrative Agent or any Lender at
reasonable times to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Group Members with officers and
employees of the Group Members and with their independent certified public
accountants.

 

72



--------------------------------------------------------------------------------

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) (i) the institution of any Adverse Proceeding not previously disclosed in
writing by the Lead Borrower to Lenders, or (ii) any material development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), is reasonably
expected to result in damages not otherwise covered by insurance in excess of
$5,000,000, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to the Lead Borrower to enable Lenders and their
counsel to evaluate such matters;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrowers know or have reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

(e) any development or event that has caused, either in any case or in the
aggregate, or is reasonably expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws.

(a) Comply in all material respects with, and require other Persons occupying or
operating and property of the Borrowers and their Subsidiaries, if any, to
comply in all material respects with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and require other
Persons occupying or operating and property of the Borrowers and their
Subsidiaries, if any, to obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.

 

73



--------------------------------------------------------------------------------

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.9 Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Loan Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Administrative Agent may
reasonably request from time to time to ensure that the Obligations are
guaranteed by the Guarantors.

6.10 Guarantors; New Subsidiaries.

(a) The Borrowers will at all times provide Guaranty Agreements from (i) their
Wholly-Owned Subsidiaries such that for the most recently ended trailing four
Fiscal Quarter period (A) the Consolidated Adjusted EBITDA that is attributable
only to the Wholly-Owned Subsidiary Guarantors is not less than 95% of the
Consolidated Adjusted EBITDA that is attributable to all of the Lead Borrower’s
Wholly-Owned Subsidiaries and (B) the aggregate Net Revenues of the Wholly-Owned
Subsidiary Guarantors (excluding any contribution to Net Revenues from
Subsidiaries that are not Wholly-Owned Subsidiaries) do not constitute less than
95% of the aggregate Net Revenues of all of the Wholly-Owned Subsidiaries of the
Lead Borrower (excluding any contribution to Net Revenues from Subsidiaries that
are not Wholly-Owned Subsidiaries) and (ii) any other Subsidiary that is a
guarantor of the Indebtedness evidenced by the Senior Notes. In addition to the
foregoing, the Borrowers will at all times provide Guaranty Agreements from
their Subsidiaries such that for the most recently ended trailing four Fiscal
Quarter period the Consolidated Adjusted EBITDA that is attributable only to the
Guarantors is not less than 70% of Consolidated Adjusted EBITDA. Notwithstanding
the immediately preceding sentence, if the Lead Borrower complies with
Section 6.14, the Borrowers will at all times provide Guaranty Agreements from
their Subsidiaries such that for the most recently ended trailing four Fiscal
Quarter period the Consolidated Adjusted EBITDA that is attributable only to the
Guarantors is not less than 60% (rather than 70%) of Consolidated Adjusted
EBITDA.

(b) Within thirty days after the Borrowers create or acquire a new Subsidiary
that is required to be a Guarantor pursuant to paragraph (a) above, the
Borrowers shall (i) cause such new Subsidiary to become a Guarantor by executing
and delivering to Administrative Agent a Guaranty Agreement promptly after
acquisition or creation of such Subsidiary, and (ii) deliver such documents and
certificates as are similar to those described in Section 5.1(h). With respect
to each new Subsidiary, whether or not such Subsidiary is required to provide a
Guaranty Agreement pursuant to paragraph (a) above, the Borrowers shall promptly
send to Administrative Agent written notice setting forth with respect to such
Person (i) the date on which such Person became a Subsidiary of the Borrowers
and (ii) all of the data required to be set forth in Schedule 4.15 with respect
to all Subsidiaries of the Borrowers; provided, such written notice shall be
deemed to supplement Schedule 4.15 for all purposes hereof.

 

74



--------------------------------------------------------------------------------

6.11 Compliance Program. Each of the Borrowers and their Subsidiaries shall
(a) to the extent necessary, review and revise its policies and procedures to
provide continuing compliance with all applicable Health Care Laws, (b) maintain
appropriate programs and procedures for communicating such policies and
procedures to all officers, directors and employees of the Borrowers and their
Subsidiaries, (c) provide that all officers, directors and employees of the
Borrowers and their Subsidiaries are able to report violations of any Health
Care Laws, and (d) provide that such reported violations are adequately
addressed and corrected as soon as practicable.

6.12 Condition of Participation in Third Party Payor Programs. To the extent
applicable to the Borrowers and their Subsidiaries in the conduct of their
business, each of the Borrowers and their Subsidiaries shall maintain its
qualification for participation in, and payment under, Governmental Third Party
Payor Programs and Private Third Party Payor Programs, that provide for payment
or reimbursement for services, except to the extent such loss or relinquishment
would not reasonably be expected to have a Material Adverse Effect. The
Borrowers and their Subsidiaries shall promptly furnish or cause to be furnished
to Administrative Agent and Lenders copies of all material reports and
correspondence, if any, it sends or receives relating to any material loss or
revocation (or material threatened loss or revocation) of any qualification
described in this Section 6.12.

6.13 Payment of Taxes and Claims. Each Loan Party will, and will cause each of
its Subsidiaries to, pay all federal income taxes and all other Taxes (excluding
such other Taxes with respect to which the failure to pay would not result in
the loss, suspension, or impairment of any material Governmental Authorization,
and otherwise would not reasonably be expected to have a Material Adverse
Effect) imposed upon it or any of its properties or assets or in respect of any
of its income, businesses or franchises before any penalty or fine accrues
thereon, and all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto, except where the failure
to pay any such claims prior to such time would not result in a Material Adverse
Effect; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as adequate reserve or other appropriate provision, as shall
be required in conformity with GAAP shall have been made therefor. No Loan Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income Tax return with any Person (other than the
Borrowers or any of their Subsidiaries).

 

75



--------------------------------------------------------------------------------

6.14 Security. As a condition to the 60% guarantee requirement described in the
last sentence of Section 6.10(a), the Lead Borrower shall pledge and shall cause
each of its Wholly-Owned Subsidiaries to pledge, in each case, as security for
the Obligations, all of their Capital Stock in (a) Subsidiaries created after
the Closing Date that are not Wholly-Owned Subsidiaries (excluding Immaterial
Subsidiaries), (b) Wholly-Owned Subsidiaries that own Capital Stock of
Subsidiaries described in clause (a), (c) Persons created after the Closing Date
in which the Borrowers or one or more Wholly-Owned Subsidiaries of the Borrowers
own 50% of the Capital Stock of such Person and (d) Wholly-Owned Subsidiaries
that own Capital Stock of the Persons described in clause (c), pursuant to the
Security and Pledge Agreement. If the Senior Notes are then outstanding, the
Lead Borrower shall provide evidence satisfactory to the Administrative Agent
that the holders of the Senior Notes have consented to the pledge of such
Capital Stock to secure the Obligations (such consent to be pursuant to a
written intercreditor agreement among the Borrowers, the Administrative Agent
and the holders of the Senior Notes in form and substance satisfactory to the
Administrative Agent, which agreement shall permit the pledge of such Capital
Stock to secure the obligations under the Senior Notes on a pari passu basis).
From and after the date on which the Lead Borrower complies with this
Section 6.14, the Lead Borrower shall and shall cause its Wholly-Owned
Subsidiaries to, as applicable, within thirty (30) days after the acquisition or
creation of any Subsidiary that is not a Wholly-Owned Subsidiary or of any
Person described in clause (c) above, (i) execute and deliver an addendum to the
Security and Pledge Agreement covering the Capital Stock of such new Subsidiary
or such new Person, as the case may be, and, if not previously pledged, of the
Wholly-Owned Subsidiary that owns such Capital Stock in such new Subsidiary or
Person and (ii) deliver all other documents and certificates, including, if
applicable, stock certificates and stock powers executed in blank, necessary to
perfect the Administrative Agent’s Lien in such Capital Stock, as may be
requested by the Administrative Agent.

6.15 Post-Closing Obligations. The Borrowers shall (a) within 60 days after the
Closing Date, deliver to the Administrative Agent a certificate of good standing
issued by the Secretary of State of the State of Tennessee for Comprehensive
Home Healthcare Services, Inc. and a certificate of good standing issued by the
Secretary of State of the State of Mississippi for MC Ventures, LLC and (b) by
the earlier of 180 days after the Closing Date or 15 days after receipt of
notice from the Secretary of State of the State of Tennessee of its intention to
revoke such Person’s charter, or such longer period as may be determined by the
Administrative Agent, a certificate of good standing issued by the Secretary of
State of the State of Tennessee for each of Amedisys Hospice, L.L.C. and
Amedisys Tennessee, L.L.C.

ARTICLE 7:

NEGATIVE COVENANTS

The Borrowers hereby jointly and severally agree that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding or any
Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of the Borrowers shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

 

76



--------------------------------------------------------------------------------

7.1 Financial Condition Covenants.

(a) Total Leverage Ratio. The Borrowers and their Subsidiaries will not permit
the Total Leverage Ratio as of the last day of any Fiscal Quarter to be greater
than 2.0 to 1.0. With respect to any rolling four quarter period during which a
Material Asset Sale, a Material Acquisition or, in the Lead Borrower’s
discretion, any other Permitted Acquisition has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with Total Leverage Ratio,
Consolidated Adjusted EBITDA shall be calculated on a pro forma basis (without
duplication) giving effect to such Subject Transaction as if it had been
consummated or incurred or repaid at the beginning of the relevant four quarter
period. The determination of such pro forma Consolidated Adjusted EBITDA shall
be further modified pursuant to Section 7.1(c)(i).

(b) Fixed Charge Coverage Ratio. The Borrowers and their Subsidiaries will not
permit the Fixed Charge Coverage Ratio as of the last day of any Fiscal Quarter
to be less than 1.25 to 1.0.

(c) (i) For purposes of determining compliance with the financial covenants set
forth in this Section 7.1, in the determination of Consolidated Adjusted EBITDA,
the following items shall be added back to Consolidated Net Income for such four
quarter period, to the extent deducted from revenues in the determination
thereof and to the extent such items arise out of events which are directly
attributable to a Subject Transaction, are factually supportable and are
expected to have an immediate and a continuing impact: severance costs,
retention costs, consultant expenses, closure of facilities, Legacy Costs and
other similar restructuring and non-recurring charges incurred in connection
with the Subject Transaction (such other restructuring and non-recurring charges
not specifically listed in the preceding phrase to be subject to the approval of
the Administrative Agent); provided, however, that Legacy Costs shall not exceed
$5,000,000 during the term of the Loans.

(ii) With respect to any rolling four quarter period during which a Subject
Transaction has occurred, for purposes of calculating the Fixed Charge Coverage
Ratio, Consolidated Adjusted EBITDAR for such four quarter period shall be
calculated, to the extent comprised of Consolidated Adjusted EBITDA, by
computing Consolidated Adjusted EBITDA for such four quarter period in the
manner set forth in Section 7.1(c)(i).

(iii) The failure of the Lead Borrower to include a Permitted Acquisition in the
pro forma calculations permitted to this Section 7.1 for any four quarter period
shall not preclude the Lead Borrower from including such Permitted Acquisition
in the calculation for any other four quarter period including the quarter in
which such Permitted Acquisition occurred.

(iv) The pro forma adjustments calculated pursuant to Section 7.1 shall be set
forth and certified by a Responsible Officer.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer or permit to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

77



--------------------------------------------------------------------------------

(b) Indebtedness of the Borrowers to each other or to any Subsidiary and of any
Guarantor to the Borrowers or any other Subsidiary;

(c) Indebtedness of any Subsidiary that is not a Guarantor to any other
Subsidiary that is not a Guarantor;

(d) Guarantee Obligations incurred in the ordinary course of business by the
Borrowers or any of their respective Subsidiaries of obligations of any
Wholly-Owned Subsidiary Guarantor;

(e) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2, but
not any extensions, renewals or replacements of such Indebtedness except
(i) renewals and extensions expressly provided for in the agreements evidencing
any such Indebtedness as the same are in effect on the Closing Date or
(ii) refinancings and extensions of any such Indebtedness if the terms and
conditions thereof are not more favorable to the lenders than the terms and
conditions provided by the lenders of the existing Indebtedness, and the average
life to maturity thereof is greater than or equal to that of the Indebtedness
being refinanced or extended; provided, such Indebtedness permitted under the
immediately preceding clause (i) or (ii) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced or (C) be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom; and any refinancings, refundings,
renewals or extensions thereof (without increasing, or shortening the maturity
of, the principal amount thereof);

(f) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding;

(g)     (i) Indebtedness of the Borrowers in respect of the Senior Notes in an
aggregate principal amount not to exceed $40,000,000; and

(ii) Guarantee Obligations of any Guarantor in respect of such Indebtedness, but
not any extensions, renewals or replacements of such Indebtedness except
refinancings and extensions of any such Indebtedness if the terms and conditions
thereof are not more favorable to the holders than the terms and conditions
provided by the terms of the Senior Notes and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended;

(h) additional Indebtedness of the Borrowers or any of their Subsidiaries in an
unsecured aggregate principal amount (for the Borrowers and all Subsidiaries)
not to exceed $50,000,000 at any one time outstanding, excluding Indebtedness
permitted by clause (o) below;

(i) (i) Indebtedness of a Person that becomes a Subsidiary or Indebtedness
incurred to finance assets of a Person that are acquired by the Borrowers or any
of their Subsidiaries, in either case, as the result of a Permitted Acquisition
in an aggregate amount not to exceed at any time $20,000,000; provided that
(x) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired by the Borrowers or any of their Subsidiaries

 

78



--------------------------------------------------------------------------------

and, in each case, was not created in anticipation thereof and (y) such
Indebtedness is not guaranteed in any respect by the Borrowers or any of their
Subsidiaries (other than by any such Person that so becomes a Subsidiary), and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in Section 7.2(f) or subclause (i) of this Section 7.2(i); provided,
that (1) the principal amount of any such Indebtedness is not increased above
the principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension, (2) the direct and contingent obligors with
respect to such Indebtedness are not changed and (3) such Indebtedness shall not
be secured by any assets other than the assets securing the Indebtedness being
renewed, extended or refinanced;

(j) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(k) Indebtedness in respect of earnouts in connection with Permitted
Acquisitions;

(l) Indebtedness in respect of Specified Swap Agreements;

(m) other secured Indebtedness of the Borrowers or any of their Subsidiaries in
an aggregate amount not to exceed at any time $10,000,000 in addition to
Indebtedness described in Schedule 7.2;

(n) Indebtedness in respect of the Lead Borrower’s non-qualified deferred
compensation plan (as defined in § 409A(d)(1) of the Code and related
regulations thereunder) to the extent the assets of such plan are reflected on
the consolidated balance sheet of the Lead Borrower and its Subsidiaries;

(o) Indebtedness of any Subsidiary that is not a Guarantor to the Borrowers or
Guarantors in an aggregate amount not to exceed at any time $40,000,000; and

(p) other unsecured Indebtedness of the Borrowers or any of their Subsidiaries
owed to sellers in connection with Permitted Acquisitions in an aggregate
principal amount not to exceed at any time the sum of $75,000,000 minus any of
such Indebtedness described in Schedule 7.2; provided that no such Indebtedness
shall require the Borrowers or any of their Subsidiaries to comply with any
financial covenants.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrowers or their Subsidiaries, as the case may be, in conformity with GAAP;

(b) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401(a)(29)
or 412(n) of the Code or

 

79



--------------------------------------------------------------------------------

by ERISA), in each case incurred in the ordinary course of business (i) for
amounts not yet overdue or (ii) for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of five (5) days) are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;

(c) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness);

(d) any interest or title of a lessor under any lease entered into by the
Borrowers or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrowers or any of their Subsidiaries;

(f) Liens in existence on the Closing Date listed on Schedule 7.3, securing
Indebtedness permitted by Section 7.2(e), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(f) to finance the acquisition of property, provided that
(i) such Liens shall be created or assumed substantially simultaneously with the
acquisition of such property, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (iii) the
amount of Indebtedness secured thereby is not increased;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) licenses of patents, trademarks and other Intellectual Property rights
granted by the Borrowers or any of their Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of the Borrowers or such Subsidiary;

(l) Liens consisting of judgment or judicial attachment liens with respect to
judgments that do not constitute an Event of Default under Article 8;

 

80



--------------------------------------------------------------------------------

(m) Liens related to Indebtedness permitted under Section 7.2(m) not otherwise
permitted by this Section so long as neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate fair
market value (determined as of the date such Lien is incurred) of the assets
subject thereto exceeds (as to the Borrowers and all Subsidiaries) $10,000,000
at any one time;

(n) Liens in favor of the Administrative Agent created by this Agreement and the
Security and Pledge Agreement; and

(o) Liens in favor of the holders of the Senior Notes as permitted by the
intercreditor agreement described in Section 6.14.

7.4 Fundamental Changes; Disposition of Assets; Acquisitions. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sublease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment in the ordinary course of business) the business, property or
fixed assets of or stock or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person,
or become a general partner in any partnership, except:

(a) any Subsidiary of the Lead Borrower may be merged or consolidated with or
into the Borrowers or any other Subsidiary of the Lead Borrower, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to the Borrowers or to a
Guarantor; provided that, in the case of any merger or consolidation involving a
Wholly-Owned Subsidiary, the Person formed by such merger or consolidation shall
be a Wholly-Owned Subsidiary of the Borrowers; provided, further that, in the
case of any such merger or consolidation to which a Guarantor is a party, the
Person formed by such merger or consolidation shall be a Guarantor;

(b) sales or other Dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-cash proceeds) (i) when
aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year, are less than $50,000,000 and (ii) when aggregated with the
proceeds of all other Asset Sales made after the Closing Date and prior to the
date of determination, are less than $100,000,000; provided (A) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (if the value is greater than $5,000,000, as
determined in good faith by the Board of Directors of the Lead Borrower) and
(B) no less than 90% of such consideration shall be paid in cash or in Capital
Stock of the purchaser;

 

81



--------------------------------------------------------------------------------

(d) disposals of obsolete, worn out or surplus property;

(e) Permitted Acquisitions;

(f) Investments made in accordance with Section 7.7;

(g) (i) Asset Sales by the Borrowers or Guarantors to any of their Subsidiaries
that are not Guarantors or to any Person in which the Borrowers or one or more
Wholly-Owned Subsidiaries of the Borrowers own or will own upon consummation of
the Asset Sale 50% of the Capital Stock of such Person and (ii) Dispositions of
no more than 50% of the Capital Stock of a Wholly-Owned Subsidiary that is not a
Guarantor to any Person; provided the consideration received for such assets or
Dispositions in the case of the foregoing clauses (i) and (ii), as applicable,
shall be in an amount at least equal to the fair market value thereof (if the
value is greater than $5,000,000, as determined in good faith by the Board of
Directors of the Lead Borrower);

(h) Asset Sales among the Loan Parties; and

(i) Asset Sales among Subsidiaries of the Borrowers that are not Guarantors.

7.5 Clauses Restricting Subsidiary Distributions. Except as provided herein, in
any other Loan Document or pursuant to the organizational documents of any
Subsidiary that is not a Wholly-Owned Subsidiary, no Loan Party shall, nor shall
it permit any of its Subsidiaries to, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of the Lead Borrower to:

(a) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by the Lead Borrower or any other Subsidiary of the Lead
Borrower; or

(b) repay or prepay any Indebtedness owed by such Subsidiary to the Lead
Borrower or any other Subsidiary of the Lead Borrower.

7.6 Restricted Payments. No Loan Party shall, nor shall it permit any of its
Subsidiaries or Affiliates through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, any sum for any Restricted Payment except that:

(a) so long as no Default or Event of Default shall have occurred and be
continuing (or would result therefrom on a pro forma basis after giving effect
to such payment), the Lead Borrower may make Restricted Payments in an aggregate
amount during the term hereof not to exceed the sum of (i) $30,000,000, (ii) at
the time of such Restricted Payment, plus (x) 50% of Consolidated Net Income for
each Fiscal Quarter during the term hereof, to the extent positive, or minus
(y) 100% of Consolidated Net Income for each Fiscal Quarter during the term
hereof, to the extent negative, plus (iii) if the Total Leverage Ratio is less
than 1.0 to 1.0 for the Fiscal

 

82



--------------------------------------------------------------------------------

Quarter ended immediately prior to the incurrence of the one-time expenses and
payments in respect thereof approved by the Administrative Agent as described in
the definition of Consolidated Adjusted EBITDA, such expenses and payments; and

(b) (i) any Subsidiary may make Restricted Payments to its direct parent to the
extent its parent is a Borrower or any of their Subsidiaries and (ii) any such
Subsidiary that is not a Wholly-Owned Subsidiary may make distributions to
Persons that are not Loan Parties, pro rata to such Persons’ ownership of such
Subsidiary and concurrently with the making of distributions to the Loan
Parties.

7.7 Investments. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, except:

(a) Cash Equivalents;

(b) (i) equity Investments owned as of the Closing Date in any Wholly-Owned
Subsidiary of the Borrowers, and (ii) Investments made after the Closing Date in
Wholly-Owned Subsidiary Guarantors;

(c) (i) Investments in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of the Borrowers or any of
their Subsidiaries;

(d) intercompany Indebtedness to the extent permitted under Section 7.2(b),
(c) and (o);

(e) Guarantee Obligations to the extent permitted under Section 7.2(d);

(f) Consolidated Capital Expenditures;

(g) Investments in assets useful in the business of the Borrowers and their
Subsidiaries made by the Borrowers or any of their Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;

(h) loans and advances to employees of the Borrowers or any of their
Subsidiaries made in the ordinary course of business in compliance with
applicable Requirements of Law (including Section 402 of the Sarbanes-Oxley Act)
in an aggregate principal amount not to exceed at any time $1,000,000;

(i) Investments made in connection with Permitted Acquisitions and Asset Sales,
in each case, permitted pursuant to Section 7.4; and

(j) (i) equity Investments owned as of the Closing Date in Persons that are not
Wholly-Owned Subsidiaries of the Borrowers and described on Schedule 7.7, and
(ii) other Investments not permitted by any other clause of this Section 7.7
made after the Closing Date in Persons that are not Wholly-Owned Subsidiary
Guarantors in an aggregate amount under this clause (ii) not to exceed at any
time $80,000,000.

 

83



--------------------------------------------------------------------------------

7.8 Transactions with Affiliates. No Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of the Lead Borrower or of
any such Subsidiary, unless such transaction (a) has been disclosed to the
Administrative Agent, and (b) is on terms that are no less favorable to the Lead
Borrower or that Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not such an Affiliate; provided the
foregoing restriction shall not apply to transactions existing as of the Closing
Date and described on Schedule 7.8.

7.9 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

7.10 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrowers or any Subsidiary
has actual exposure (other than those in respect of Capital Stock) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrowers or any Subsidiary.

7.11 Changes in Fiscal Periods. No Loan Party shall, nor shall it permit any of
its Subsidiaries to change its Fiscal Year-end from December 31. Any Subsidiary
shall be permitted to change its Fiscal Year to that of the Lead Borrower.

7.12 Negative Pledge Clauses. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale, (b) customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), and (c) the Senior Notes, no Loan
Party nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired.

 

84



--------------------------------------------------------------------------------

7.13 Lines of Business. From and after the Closing Date, no Loan Party shall,
nor shall it permit any of its Subsidiaries to, engage in any business other
than (a) the businesses engaged or proposed to be engaged in (provided such
proposal is in writing and disclosed to the Lenders) by such Loan Party on the
Closing Date and similar or related businesses and (b) such other lines of
business as may be consented to by Required Lenders.

7.14 No Foreign Subsidiaries or Certain Other Subsidiaries. No Loan Party shall,
nor shall it permit any of its Subsidiaries to, create, acquire or otherwise own
directly or indirectly:

(a) any Foreign Subsidiary;

(b) prior to such time as the Lead Borrower complies with Section 6.14 and
except with respect to the Specified Entities and Immaterial Subsidiaries, any
Subsidiary that is not a Wholly-Owned Subsidiary with respect to which the
Borrowers have not used commercially reasonable efforts to obtain consents to
the following actions from all of the owners of Capital Stock therein: (i) to
pledge the Capital Stock of such Subsidiary owned by the Borrowers or any of
their Subsidiaries to secure the Obligations and (ii) to admit the
Administrative Agent or its designee as a substitute member or partner, as the
case may be, following any foreclosure on such Capital Stock; and

(c) from and after such time as the Lead Borrower complies with Section 6.14 and
except with respect to the Specified Entities and Immaterial Subsidiaries, any
Subsidiary that is not a Wholly-Owned Subsidiary with respect to which consents
to the actions described in clause (b) above have not been obtained from all of
the owners of Capital Stock therein.

7.15 Specified Entities. The Borrowers shall not permit the aggregate Net
Revenues of the Specified Entities to exceed 5% of the consolidated Net Revenues
of the Lead Borrower (excluding any contribution to Net Revenues from
Subsidiaries that are not Wholly-Owned Subsidiaries).

7.16 Most Favored Lender.

(a) If at any time the Note Purchase Agreement contains a Financial Covenant (as
defined in paragraph (d) below) that is not contained in this Agreement or which
would in any respect be more beneficial to the Lenders than the Financial
Covenants set forth in this Agreement (any such provision, a “More Favorable
Covenant”), then the Borrowers shall provide a Most Favored Lender Notice (as
defined in paragraph (e) below) in respect of such More Favorable Covenant.
Thereupon, unless waived in writing by the Required Lenders within fifteen
(15) Business Days after the Administrative Agent’s receipt of such notice, such
More Favorable Covenant shall be deemed automatically incorporated by reference
into this Section 7.16, mutatis mutandis, as if set forth in full herein,
effective as of the date when such More

 

85



--------------------------------------------------------------------------------

Favorable Covenant shall have become effective under the Note Purchase
Agreement. Thereafter, upon the written request of the Administrative Agent, the
Borrowers shall enter into any additional agreement or amendment to this
Agreement reasonably requested by the Administrative Agent evidencing any of the
foregoing.

(b) Any More Favorable Covenant incorporated into this Agreement (herein
referred to as an “Incorporated Covenant”) shall remain unchanged herein
notwithstanding any subsequent waiver, amendment or other modification of such
More Favorable Covenant under the Note Purchase Agreement, provided that, for
the avoidance of doubt, if such More Favorable Covenant contains by its terms a
sunset provision, an automatic “step-down”, or any other provision which makes
the More Favorable Covenant under the Note Purchase Agreement less restrictive
on the Lead Borrower, then such sunset provision, automatic “step-down”, or
other provision shall apply to the Incorporated Covenant herein so long as the
Financial Covenant that is the subject of such Incorporated Covenant is not made
less restrictive than such Financial Covenant as in effect on the Closing Date.

(c) For the avoidance of doubt and notwithstanding anything to the contrary
herein, each of the covenants included in this Agreement as of the Closing Date
and any other covenant that is not an Incorporated Covenant shall not be made
less restrictive on the Lead Borrower and shall remain in this Agreement (unless
amended or deleted in accordance with Section 10.1) regardless of whether any
Incorporated Covenants are incorporated into this Agreement or deleted herefrom.

(d) “Financial Covenant” means any covenant (whether set forth as a covenant,
event of default, or other such substantially similar provision having the same
effect) that requires the Lead Borrower to achieve or maintain a stated level of
financial condition or performance and includes, without limitation, any
requirement that the Lead Borrower:

(i) maintain a specified level of net worth, total assets, cash flow or net
income;

(ii) maintain any ratio or level of any component of its capital structure to
(or in comparison to) any other component of its capital structure including,
without limitation, any requirement that the Lead Borrower maintain any
specified ratio of Indebtedness, senior or secured Indebtedness, subordinated
Indebtedness or any other measure of Indebtedness of the Lead Borrower and its
Subsidiaries, individually or on a consolidated basis, to Consolidated Adjusted
EBITDA, cash flow or any other component (whether or not adjusted) of the Lead
Borrower’s or its Subsidiaries’ consolidated or individual capital structure,
balance sheet, income statement or results of operations; or

(iii) maintain any measure of its ability to service its Indebtedness
(including, without limitation, exceeding any specified ratio of revenues, cash
flow or net income to interest expense, rental expense, capital expenditures
and/or scheduled payments of Indebtedness).

 

86



--------------------------------------------------------------------------------

Any covenant similar to the covenants set forth in Section 7.1 shall be deemed
to be a Financial Covenant.

(e) “Most Favored Lender Notice” means, in respect of any More Favorable
Covenant, a written notice to Administrative Agent (which the Administrative
Agent shall promptly distribute to the Lenders) delivered promptly, and in any
event with 15 Business Days after the inclusion of such More Favorable Covenant
in the Note Purchase Agreement (including by way of amendment or other
modification of any existing provision thereof), from a Responsible Officer
referring to the provisions of this Section 7.16 and setting forth a reasonably
detailed description of such More Favorable Covenant (including any defined
terms used therein) and related explanatory calculations, as applicable.

ARTICLE 8:

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrowers shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrowers shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Co-Borrower and Lead Borrower only), Sections 6.7(a), 6.10(b), 7.1, 7.4, 7.5,
7.6, 7.7, 7.10, 7.11, 7.12, 7.13, 7.14, 7.15 and 7.16 of this Agreement or any
Incorporated Covenant (after giving effect to the grace period (if applicable)
in respect of such comparable covenant in the Note Purchase Agreement, without
duplication of any grace period contained herein); or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of ten Business Days after the earlier of
(i) notice to the Borrower from the Administrative Agent or the Required Lenders
or (ii) a Responsible Officer becoming aware of such default; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or

 

87



--------------------------------------------------------------------------------

performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $10,000,000 (provided that,
if (and only so long as) all such failures to pay are in the nature of a setoff
against purchase price adjustments or indemnities, in each case arising from
seller financing permitted pursuant to this Agreement in connection with
Permitted Acquisitions, then such $10,000,000 threshold amount shall be deemed
to be $20,000,000); or

(f) (i) any Loan Party shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or Insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Loan Party shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Loan Party any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed or undischarged
for a period of 60 days; or (iii) there shall be commenced against any Loan
Party any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Loan Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Loan Party shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Loan Party or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Loan
Party or any Commonly Controlled Entity shall, or in the reasonable opinion of
the

 

88



--------------------------------------------------------------------------------

Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, has had or would
reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$10,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i) at any time after the execution and delivery thereof, (i) the Guaranty for
any reason, other than the satisfaction in full of all Obligations, shall cease
to be in full force and effect (other than in accordance with its terms) or
shall be declared to be null and void or any Guarantor shall repudiate its
obligations thereunder, (ii) this Agreement ceases to be in full force and
effect (other than the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or (iii) any Loan
Party shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document to which it is a
party; or

(j) a Change of Control shall occur; or

(k) the Borrowers or any of their Subsidiaries fail to (i) comply, in any
material respect, with any Health Care Law or (ii) maintain any material
Governmental Authorization, material accreditation or material Government Third
Party Payor Program provider agreement, and, in each case, such failure will
cause a Material Adverse Effect; or

(l) an “Event of Default” as defined in the Note Purchase Agreement shall occur;
or

(m) any Lien created by the Security and Pledge Agreement shall at any time fail
to constitute a valid and (to the extent required by the Security and Pledge
Agreement or as otherwise permitted under this Agreement) perfected Lien on any
material portion of the collateral purported to be subject thereto, securing the
obligations purported to be secured thereby, with the priority required by the
Loan Documents, or any Loan Party shall so assert in writing, in each case other
than as a result of action or inaction of the Administrative Agent or any
Lender;

(n) then, and in any such event, (A) if such event is an Event of Default
specified in clause (i) or (ii) of paragraph (e) above with respect to the
Borrowers, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent

 

89



--------------------------------------------------------------------------------

may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrowers shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to 103% of the aggregate then undrawn and unexpired amount
of such Letters of Credit. Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay the other Obligations. After all such Letters of Credit shall have expired
or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other Obligations shall have been paid in full, the balance,
if any, in such cash collateral account shall be returned to the Borrowers (or
such other Person as may be lawfully entitled thereto). Except as expressly
provided above in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrowers.

ARTICLE 9:

THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

90



--------------------------------------------------------------------------------

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and non- appealable decision of a court of competent jurisdiction to
have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or refusing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, or the Borrowers
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof

 

91



--------------------------------------------------------------------------------

to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or Affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

9.7 Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.8 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon thirty days’ notice to the Lenders and the Borrowers.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall

 

92



--------------------------------------------------------------------------------

appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.1(a) or
Section 8.1(f) with respect to the Borrowers shall have occurred and be
continuing) be subject to approval by the Borrowers (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is thirty days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article 9 and of Section 10.5 shall continue to inure to its benefit.

9.9 Documentation Agents and Syndication Agent. Neither the Documentation Agents
nor the Syndication Agent shall have any duties or responsibilities hereunder in
their capacity as such.

ARTICLE 10:

MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party to the relevant Loan Document may, or, with the written consent
of the Required Lenders, the Administrative Agent and each Loan Party party to
the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive any portion of or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility) and (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend

 

93



--------------------------------------------------------------------------------

the expiration date of any Lender’s Revolving Commitment, in each case without
the written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 or otherwise
amend this Section 10.1 in any manner adverse to any Lender without the written
consent of such Lender; (iii) reduce any percentage specified in the definition
of Required Lenders, consent to the assignment or transfer by the Borrowers of
any of their rights and obligations under this Agreement and the other Loan
Documents, release all or substantially all of the Guarantors from their
obligations under the Guaranty Agreement, release all or a material portion of
any Collateral, in each case without the written consent of all Lenders;
(iv) amend, modify or waive any provision of Section 2.17 without the written
consent of the Majority Facility Lenders in respect of each Facility adversely
affected thereby; (v) reduce the percentage specified in the definition of
Majority Facility Lenders with respect to any Facility without the written
consent of all Lenders under such Facility; (vi) amend, modify or waive any
provision of Article 9 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent; (vii) amend, modify or waive any provision of Section 2.6 or 2.7 without
the written consent of the Swingline Lender; or (ix) amend, modify or waive any
provision of Article 3 without the written consent of the Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders and
Majority Facility Lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that no such amendment, waiver or consent shall increase or extend the
Commitment of such Defaulting Lender, forgive any portion of or reduce the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loans or reduce the stated amount of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Majority Facility Lenders of each adversely affected Facility) and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this paragraph), in each case, without the consent of such
Defaulting Lender.

 

94



--------------------------------------------------------------------------------

10.2 Notices. Except in the case of notices and other communications expressly
permitted by telephone (and except as provided below), all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand
or by overnight courier service, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy or other electronic
notice, when received, addressed as follows in the case of the Borrowers and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified (pursuant to the procedures set forth
in this Section 10.2) by the respective parties hereto:

Borrowers:

Amedisys, Inc.

Amedisys Holding, L.L.C.

5959 South Sherwood Forest Blvd.

Baton Rouge, Louisiana 70816

Attention: Chief Financial Officer

Telephone: (225) 292-2031

Telecopy: (225) 292-8163

with a copy to:

Kantrow Spaht Weaver & Blitzer (APLC)

P. O. Box 2997

Baton Rouge, Louisiana 70821-2997

Attention: Diane L. Crochet

Telephone: (225) 383-4703

Telecopy: (225) 343-0630

Administrative Agent:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 7

IL-0010

Chicago, Illinois 60603

Attention: Muoy Lim

Telephone: (312) 732-2024

Telecopy: (888) 303-9732

with a copy to:

JPMorgan Chase Bank, N.A.

712 Main Street, Floor 8 North

Houston, Texas 77002

 

95



--------------------------------------------------------------------------------

Attention: John Sarvadi

Telephone: (713) 216-5297

Telecopy: (713) 216-6710

Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, Texas 77002

Attention: Martha Smith DeBusk

Telephone: (713) 220-4372

Telecopy: (713) 238-7202

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, in its discretion, or the
Borrowers, in their discretion, may agree to accept notices and other
communications to it or them, as the case may be, hereunder by electronic
communications pursuant to procedures approved by it or them, as the case may
be; provided that approval of such procedures may be limited to particular
notices or communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Expenses; Indemnification; Damage Waiver.

(a) Costs and Expenses. Each of the Borrowers, jointly and severally, shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
Facilities, the preparation, negotiation,

 

96



--------------------------------------------------------------------------------

execution, delivery and administration of this Agreement and the other Loan
Documents, or any amendments, modification or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or any Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), the Issuing Lender and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursement of any counsel for any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrowers or any other Loan Party) other than such Indemnitee and its
Related Parties arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
operated by the Borrowers or any of their Subsidiaries, or any Environmental
Claim related in any way to the Borrowers or any of their Subsidiaries or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrowers or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are found
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrowers or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrowers or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 10.5(b) shall not
apply with respect to any Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

(c) Reimbursement by the Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender, the

 

97



--------------------------------------------------------------------------------

Swingline Lender or any Related Party of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or such sub-agent), the Issuing
Lender, the Swingline Lender or such Related Party, as the case may be, such
Lender’s Aggregate Exposure Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Aggregate Exposure Percentage of the Aggregate Exposures at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to the Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Lenders’
Revolving Percentages (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, further, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
Issuing Lender or Swingline Lender in connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section 10.5 shall be payable not later
than 10 days after written demand therefor.

(f) Survival. The agreements in this Section 10.5 shall survive repayment of the
Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) neither Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

98



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed, of:

(A) the Borrowers, provided that (1) no consent of the Borrowers shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person; and (2) the Borrowers shall be deemed to have
consented to any such assignment unless they shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received written notice thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the Issuing Lender and Swingline Lender; provided that no consent of the
Issuing Lender or Swingline Lender shall be required for an assignment of all or
any portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Term Facility, $1,000,000) unless each of the
Borrowers and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrowers shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information

 

99



--------------------------------------------------------------------------------

about the Borrowers and their Affiliates and their Related Parties or their
respective Securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

(D) no assignment shall be made to (1) a natural Person, (2) the Lead Borrower
or any of its Affiliates or Subsidiaries or (3) any Defaulting Lender or any of
its Subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (3).

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is or will be engaged in making, purchasing, holding
or investing in commercial loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.17,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Lender and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the

 

100



--------------------------------------------------------------------------------

information contained therein in the Register; provided that, if either the
assigning Lender or the Assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.6, 2.17(e), 3.4, 10.5(c) or 10.7(a), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to any Person (other than any Person
described in paragraph (b)(ii)(D) of this Section) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. The Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.17, 2.19 and
2.20 (subject to the requirements and limitations therein, including the
requirements under Section 2.19(g) (it being understood that the documentation
required under Section 2.19(g) shall be delivered to the participating Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.21 and 2.22
as if it were an Assignee and (B) shall not be entitled to receive any greater
payment under Section 2.18 or 2.19, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurred after the Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Borrowers’ request and expense,
to use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 2.22 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United Stated
Treasury Regulations. The

 

101



--------------------------------------------------------------------------------

entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

10.7 Adjustments; Setoff.

(a) Except to the extent that this Agreement, any other Loan Document or a court
order expressly provides for payments to be allocated to a particular Lender or
to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to it
(other than in connection with an assignment made pursuant to Section 10.6), or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by setoff, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrowers, any such notice
being expressly waived by the Borrowers to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrowers (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, Indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrowers. Each Lender
agrees promptly to notify the Borrowers and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

 

102



--------------------------------------------------------------------------------

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction Waivers. Each of the Borrowers, jointly and
severally, hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrowers, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

103



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgments. Each of the Borrowers hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to either of the Borrowers arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrowers, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

10.14 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) and agrees to take any action requested by
the Borrowers having the effect of releasing any Guarantee Obligations and the
pledge of any Capital Stock under Section 6.14 (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Swap Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Security Documents
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

 

104



--------------------------------------------------------------------------------

10.15 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section 10.15 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

10.16 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any Affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
Affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrowers and their Affiliates and their Related
Parties or their respective Securities and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including United States federal and state
securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrowers or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrowers and their Affiliates and their Related Parties or their
respective Securities. Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material nonpublic information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

105



--------------------------------------------------------------------------------

10.17 WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY), AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.18 USA Patriot Act Notice. Each Lender is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(as amended, restated, modified, supplemented or replaced, the “USA Patriot
Act”), and hereby notifies the Borrowers that it is required to obtain, verify
and record information that identifies the Borrowers and their Subsidiaries,
which information includes the name and address of the Borrowers and such
Subsidiaries and other information that will allow such Lender to identify the
Borrowers and their Subsidiaries in accordance with the USA Patriot Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -

SIGNATURE PAGES FOLLOW]

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

AMEDISYS, INC., as Lead Borrower By:   /s/ Ronald A. LaBorde  

Ronald A. LaBorde

President and Chief Financial Officer

 

AMEDISYS HOLDING, L.L.C., as Co-Borrower

By:   /s/ Ronald A. LaBorde  

Ronald A. LaBorde

Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:   /s/ Robert L. Mendoza

Name: Robert L. Mendoza

Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Syndication Agent and as a Lender

By:   /s/ Dan Penkar

Name: Dan Penkar

Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Documentation Agent and as a Lender

By:   /s/ Joshua N. Livingston

Name: Joshua N. Livingston

Title: Duly Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK,

as a Documentation Agent and as a Lender

By:   /s/ Jason Consoli

Name: Jason Consoli

Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BOKF, NA dba BANK OF TEXAS,

as a Documentation Agent and as a Lender

By:   /s/ Gary K Whitt

Name: Gary K Whitt

Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

RBS CITIZENS, N.A.,

as a Documentation Agent and as a Lender

By:   /s/ Cheryl Carangelo

Name: Cheryl Carangelo

Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as a Lender

By:   /s/ Michael Tschida

Name: Michael Tschida

Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:   /s/ Gregory M. Ratliff

Name: Gregory M. Ratliff

Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A.,

as a Lender

By:   /s/ Alexander L. Rody

Name: Alexander L. Rody

Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty”) dated as of October 26, 2012, made by
each of the undersigned Subsidiaries of the Borrowers (as defined below) (each,
a “Guarantor,” and collectively, the “Guarantors”), in favor of JPMorgan Chase
Bank, N.A. as Administrative Agent (the “Agent”) for the benefit of the Lenders
pursuant to that certain Credit Agreement dated as of even date herewith (as
amended, modified and supplemented from time to time, the “Credit Agreement”),
by and among the Borrowers, the Agent and the Lenders.

W I T N E S S E T H

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make Loans
and other extensions of credit to Amedisys, Inc., a Delaware corporation and
Amedisys Holding, L.L.C., a Louisiana limited liability company (each, a
“Borrower” and together, the “Borrowers”) in a manner and upon the terms and
conditions set forth therein;

WHEREAS, in accordance with the Credit Agreement, the Agent requires that the
Guarantors execute a guarantee agreement guaranteeing the obligations of the
Borrowers under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and agreements herein and in
order to induce the Lenders to make the Loans and other extensions of credit
pursuant to the Credit Agreement, the Guarantors hereby agree as follows:

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned thereto in the Credit Agreement.

Section 2. Guarantee of Payment. Each Guarantor (not merely as a surety or
guarantor of collection) hereby jointly, severally, unconditionally and
irrevocably, guarantees the punctual payment and performance when due, whether
at stated maturity, as an installment, by prepayment or by demand, acceleration
or otherwise, of all Obligations of the Borrowers heretofore or hereafter
existing. If any or all of the Obligations become due and payable under the
Credit Agreement, the Guarantors jointly and severally and unconditionally
promise to pay such Obligations, on demand, together with any and all expenses
(including reasonable counsel fees and expenses), which may be incurred by the
Agent in collecting any of the Obligations and in connection with the
protection, defense and enforcement of any rights under the Credit Agreement or
under any other Loan Document (the “Expenses”). The Guarantors guarantee that
the Obligations shall be paid strictly in accordance with the terms of the
Credit Agreement. The Obligations include, without limitation, interest accruing
after the commencement of a proceeding under bankruptcy, insolvency or similar
laws of any jurisdiction at the rate or rates provided in the Credit Agreement.
The Agent shall not be required to exhaust any right or remedy or take any
action

 

Exhibit A - 1



--------------------------------------------------------------------------------

against the Borrowers or any other Person or any collateral prior to any demand
or other action hereunder against the Guarantors. The Guarantors agree that, as
between the Guarantors and the Agent, the Obligations may be declared to be due
and payable for the purposes of this Guaranty at any time when the Loans may be
declared due under Article VII of the Credit Agreement, notwithstanding any
stay, injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards the Borrowers and that in the event of a declaration or
attempted declaration, the Obligations shall immediately become due and payable
by the Guarantors for the purposes of this Guaranty and each Guarantor shall
forthwith pay the Obligations specified by the Agent to be paid as provided in
the Credit Agreement without further notice or demand. Notwithstanding anything
contained herein or in the Credit Agreement, any Loan Document or any other
document or any other agreement, security document or instrument relating hereto
or thereto to the contrary, the maximum liability of each Guarantor hereunder
shall never exceed the maximum amount that said Guarantor could pay without
having such payment set aside as a fraudulent transfer or fraudulent conveyance
or similar action under the U.S. Bankruptcy Code or applicable state or foreign
law.

Section 3. Guaranty Absolute. The liability of each Guarantor under this
Guaranty is absolute and unconditional irrespective of: (a) any change in the
time, manner or place of payment of, or in any other term of, the Credit
Agreement or the Obligations, or any other amendment or waiver of or any consent
to departure from any of the terms of the Credit Agreement or the Obligations,
including any increase or decrease in the rate of interest thereon; (b) any
release or amendment or waiver of, or consent to departure from, any other
guarantee or support document, or any exchange, release or non-perfection of any
collateral, for the Credit Agreement or the Obligations; (c) any present or
future law, regulation or order of any jurisdiction or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of the
Credit Agreement or the Obligations; (d) without being limited by the foregoing,
any lack of validity or enforceability of the Credit Agreement or the
Obligations; (e) any other setoff, defense or counterclaim whatsoever (in any
case, whether based on contract, tort or any other theory) with respect to the
Credit Agreement or the transactions contemplated thereby which might constitute
a legal or equitable defense available to, or discharge of, the Borrowers or
other Guarantors and (f) any claim or assertion that any payment by any
Guarantor hereunder should be set aside pursuant to Section 2 in connection with
any stay, injunction or other prohibition or event, in which case each Guarantor
shall be unconditionally required to pay all amounts demanded of it hereunder
prior to any determination of the maximum liability of each Guarantor hereunder
in accordance with Section 2 and the recipient of such payment, if so required
by a court of competent jurisdiction by a final and non-appealable judgment,
shall then be liable for the refund of any excess amounts. If any such rebate or
refund is ever required, all other Guarantors shall be fully liable for the
repayment thereof to the maximum extent allowed by applicable law.

Section 4. Guaranty Irrevocable. This Guaranty is a continuing guarantee of the
payment of all Obligations now or hereafter existing under the Credit Agreement
and shall remain in full force and effect until payment in full of all
Obligations and other amounts payable under this Guaranty and until all
Commitments of the Lenders to make Loans under the Credit Agreement shall be
terminated in accordance with the terms thereof and the Credit Agreement is no
longer in effect.

 

Exhibit A - 2



--------------------------------------------------------------------------------

Section 5. Reinstatement. This Guaranty shall continue to be effective, or be
automatically reinstated, as the case may be, if at any time any payment of any
of the Obligations is rescinded or must otherwise be returned by the Agent on
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any of
the Borrowers, any Guarantor, or any Person that is a party to the Loan
Documents, or upon or as a result of the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to any of the
Borrowers, any Guarantor or any other Person that is a party to the Loan
Documents, or otherwise, all as though the payment had not been made.

Section 6. Subrogation. Each Guarantor hereby agrees that it shall not exercise
any rights which it may acquire by way of subrogation, by any payment made under
this Guaranty or otherwise, until all the Obligations have been paid in full and
the Credit Agreement is no longer in effect. Any amounts paid to a Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Obligations have not been paid in full, shall be held in trust for the benefit
of the Agent and shall promptly be paid to the Agent to be credited and applied
to the Obligations, whether matured or unmatured or absolute or contingent, in
accordance with the terms of the Credit Agreement. If a Guarantor has made a
payment to the Agent hereunder of all or any part of the Obligations and all the
Obligations are paid in full and the Credit Agreement is no longer in effect,
the Agent shall, at such Guarantor’s request, execute and deliver to the
Guarantor the appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to the Guarantor
of an interest in the Obligations resulting from the payment.

Section 7. Subordination. Any liabilities owed by the Borrowers to the
Guarantors in connection with any extension of credit or financial accommodation
by the Guarantors to or for the account of the Borrowers, including but not
limited to interest accruing at the agreed contract rate after the commencement
of a bankruptcy or similar proceeding, are hereby subordinated to the
Obligations, and such liabilities of the Borrowers to the Guarantors, if the
Agent so requests, shall be collected, enforced and received by the Guarantors
as trustee for the Agent and shall be paid over to the Agent on account of the
Obligations.

Section 8. Certain Taxes. The Guarantors further agree that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for Taxes. If any Taxes are required to be withheld
from any amounts payable to the Agent hereunder, the amounts so payable to the
Agent shall be increased to the extent necessary to yield to the Agent (after
payment of all Taxes) the amounts payable hereunder in the full amounts so to be
paid. Whenever any Tax is paid by a Guarantor, as promptly as possible
thereafter, such Guarantor shall send the Agent evidence of payment thereof,
together with such additional documentary evidence as may be required from time
to time by the Agent.

 

Exhibit A - 3



--------------------------------------------------------------------------------

Section 9. Representations and Warranties. Each of the Guarantors represents and
warrants that: (a) this Guaranty (i) has been authorized by all necessary
action; (ii) does not violate any agreement, instrument, law, regulation or
order applicable to it; (iii) does not require the consent or approval of any
Person, or any filing or registration of any kind; and (iv) is the legal, valid
and binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except to the extent that enforcement may be limited
by applicable bankruptcy, insolvency and other similar laws affecting creditors’
rights generally; and (b) in executing and delivering this Guaranty, such
Guarantor has not relied and will not rely upon any representations or
warranties of the Agent not embodied herein or any acts heretofore or hereafter
taken by the Agent (including but not limited to any review by the Agent of the
affairs of the Borrower).

Section 10. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.

Section 11. Setoff. Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the Agent or
the Lenders may otherwise have, the Agent and each of the Lenders shall be
entitled, at their option, to offset balances (general or special, time or
demand, provisional or final) held by them for the accounts of the Guarantors at
any of the Agent’s or any Lender’s offices, in U.S. dollars or in any other
currency, against any amount payable by the Guarantors under this Guaranty which
is not paid when due, in which case it shall promptly notify the Guarantors
thereof; provided that the Agent’s or any Lender’s failure to give such notice
shall not affect the validity thereof.

Section 12. Formalities. Each Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Obligations, the Credit Agreement and this Guaranty and any liability to which
the Credit Agreement and this Guaranty applies or may apply, and waives
presentment, demand of payment, notice of intent to accelerate, notice of
acceleration, notice of dishonor or nonpayment, and any requirement that the
Agent institute suit, collection proceedings or take any other action to collect
the Obligations, including any requirement that the Agent protect, secure,
perfect or insure any security interest or Lien against any property subject
thereto or exhaust any right or take any action against the Borrower or any
other Person (including the other Guarantors) or any collateral (it being the
intention of the Agent and each Guarantor that the obligations of such Guarantor
under this Guaranty are to be a guarantee of payment and not of collection) or
that the Borrower or any other Person (including the other Guarantors) be joined
in any action hereunder. Each Guarantor hereby waives marshaling of assets and
liabilities, notice by the Agent of the creation of any Indebtedness or
liability to which it applies or may apply, any amounts received by Agent,
notice of disposition or substitution of collateral and of the creation,
advancement, increase, existence, extension, renewal, rearrangement and/or
modification of the Obligations.

 

Exhibit A - 4



--------------------------------------------------------------------------------

Section 13. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any release by any Guarantor therefrom, shall be
effective unless it is in writing and signed by the Agent and such Guarantor,
and then the waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of the
Agent to exercise, and no delay in exercising, any right under this Guaranty
shall operate as a waiver or preclude any other or further exercise thereof or
the exercise of any other right.

Section 14. Expenses. The Guarantors shall reimburse the Agent on demand for all
Expenses without duplication of any reimbursements effected under the Credit
Agreement. The obligations of the Guarantors under this Section shall survive
the termination of this Guaranty.

Section 15. Assignment. This Guaranty shall be binding on, and shall inure to
the benefit of the Guarantors, the Agent and their respective successors and
assigns; provided that the Guarantors may not assign or transfer their
respective rights or obligations under this Guaranty. Without limiting the
generality of the foregoing: (a) the obligations of the Guarantors under this
Guaranty shall continue in full force and effect and shall be binding on any
successor partnership and on previous partners and their respective estates if
any of the Guarantors is a partnership, regardless of any change in the
partnership as a result of death, retirement or otherwise; and (b) the Agent may
assign, or otherwise transfer its rights under the Credit Agreement to any other
Person in accordance with the terms and conditions thereof, and the other Person
shall then become vested with all the rights granted to the Agent in this
Guaranty. Any Guarantor may merge into a Borrower or another Guarantor as
provided in the Credit Agreement.

Section 16. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.

Section 17. Governing Law, Etc. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. EACH GUARANTOR CONSENTS TO
THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE COURTS OF THE STATE OF NEW YORK,
THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND
APPELLATE COURTS FROM ANY THEREOF. SERVICE OF PROCESS BY THE AGENT IN CONNECTION
WITH ANY SUCH DISPUTE SHALL BE BINDING ON EACH GUARANTOR IF SENT TO SUCH
GUARANTOR BY REGISTERED MAIL AT THE ADDRESS OF THE BORROWERS SPECIFIED IN THE
CREDIT AGREEMENT OR AS OTHERWISE SPECIFIED BY SUCH

 

Exhibit A - 5



--------------------------------------------------------------------------------

GUARANTOR FROM TIME TO TIME. EACH GUARANTOR WAIVES ANY RIGHT IT MAY HAVE TO JURY
TRIAL IN ANY ACTION RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY COUNTERCLAIM RELATED TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY SUCH ACTION. TO THE
EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

Section 18. Integration; Effectiveness. This Guaranty alone sets forth the
entire understanding of the Guarantors and the Agent relating to the guarantee
of the Obligations and constitutes the entire contract between the parties
relating to the subject matter hereof and supersedes any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Guaranty shall become effective when it shall have been executed
and delivered by the Guarantors to the Agent. Delivery of an executed signature
page of this Guaranty by telecopy or electronic mail (e.g., “PDF”) shall be
effective as delivery of a manually executed signature page of this Guaranty.

END OF TEXT

 

Exhibit A - 6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the Chief Financial Officer of AMEDISYS, INC., a Delaware corporation
(“Lead Borrower”).

2. I have reviewed the terms of that certain Credit Agreement dated as of
October 26, 2012 (as it may be amended, supplemented, restated or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among the Lead
Borrower and Amedisys Holding, L.L.C., a Louisiana limited liability company,
the Lenders party thereto from time to time and JPMorgan Chase Bank, N.A., as
Administrative Agent, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Lead Borrower and its Subsidiaries during the accounting period covered by
the attached financial statements.

3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth in a separate attachment, if any, to
this Compliance Certificate, describing in detail, the nature of the condition
or event, the period during which it has existed and the action which the Lead
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event.

The foregoing certifications, together with the computations set forth in the
Annex A hereto (and the schedules and worksheets attached thereto) and the
financial statements delivered with this Compliance Certificate for the Fiscal
[Quarter/Year] ending                     , 20     (the “Subject Date”) in
support hereof, are made and delivered                     , 20     pursuant to
Sections 6.1[(a)/(b)] and 6.2(b) of the Credit Agreement.

 

AMEDISYS, INC. By:     Name:     Title:   Chief Financial Officer

 

Exhibit B - 1



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

 

          In Compliance as of the Subject Date 1.   

Total Leverage Ratio – Section 7.1(a)

 

As of the last day of any Fiscal Quarter, to be greater than 2.0 to 1.0.

   Yes    No 2.   

Fixed Charge Coverage Ratio – Section 7.1(b)

 

As of the last day of any Fiscal Quarter, to be less than 1.25 to 1.0.

   Yes    No

 

Exhibit B - 2



--------------------------------------------------------------------------------

SCHEDULE 1 TO ANNEX A TO

COMPLIANCE CERTIFICATE

CONSOLIDATED ADJUSTED EBITDA

(For the Reporting Period Commencing             and Ending             )

 

(i)

   (a)    Consolidated Net Income ((1) minus (2)):    $                 (1)   
the net income (or loss) of the Lead Borrower and its consolidated Subsidiaries
for such period taken as a single accounting period determined in conformity
with GAAP:    $                 (2)   

(A)   the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of the Lead Borrower or is merged into or consolidated with the Lead
Borrower or any of its Subsidiaries or that Person’s assets are acquired by the
Lead Borrower or any of its Subsidiaries:

   $                   

(B)   the income of any Subsidiary of the Lead Borrower to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary:

   $                   

(C)   any after-tax gains or losses attributable to a Material Asset Sale or
returned surplus assets of any Pension Plan:

   $                   

(D)   the income of any Subsidiary that is not a Wholly-Owned Subsidiary except
to the extent such income is distributed in cash to a Borrower or Guarantor:

   $                   

(E)   to the extent not included in clauses (ii)(A) through (C) above, any net
extraordinary non-cash gains or net extraordinary non-cash losses:

   $             

(b)

   consolidated Interest Expense:    $             

(c)

   provisions for Taxes based on income:    $             

(d)

   total depreciation expense:    $             

(e)

   total amortization expense:    $          

 

Exhibit B - 3



--------------------------------------------------------------------------------

   (f)    other non-cash items reducing Consolidated Net Income:1    $          

(ii)

  

other non-cash items increasing Consolidated Net Income:2

   $          

(iii)

  

Consolidated Adjusted EBITDA for the period: (i)-(ii)

   $          

(iv)

  

one-time expenses and any payments in respect thereof that have been approved by
the Administrative Agent in accordance with the definition of Consolidated
Adjusted EBITDA contained in the Credit Agreement:

   $          

(v)

  

Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on the
Subject Date: (iii)+(iv)3

   $          

 

 

1 

Excluding any such non-cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period.

2 

Excluding (x) any such non-cash item to the extent it represents the reversal of
an accrual or reserve for potential cash items to the extent that such accrual
or reversal was created in such period and (y) any such non-cash item to the
extent it will result in the receipt of cash payments in any future period or in
respect of which cash was received in a prior period).

3 

Insert a worksheet showing the calculations of any pro forma adjustments to
Consolidated Adjusted EBITDA based on Section 7.1 of the Credit Agreement.

 

Exhibit B - 4



--------------------------------------------------------------------------------

SCHEDULE 2 TO ANNEX A TO

COMPLIANCE CERTIFICATE

CALCULATIONS DEMONSTRATING COMPLIANCE

WITH FINANCIAL COVENANTS

 

1.

   Total Leverage Ratio:                 (Section 7.1(a) of the Credit
Agreement)          (i)    Consolidated Total Debt:    $         (ii)   
Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on the
Subject Date (See (v) of Schedule 1):    $            Actual Ratio (i)/(ii):   
    .    :1.00       Covenant Ratio not to be greater than    2.0:1.00

2.

   Fixed Charge Coverage Ratio:                 (Section 7.1(b) of the Credit
Agreement)          (i)    Consolidated Adjusted EBITDAR for the four-Fiscal
Quarter period ending on the Subject Date:    $         (ii)    Consolidated
Capital Expenditures for the four Fiscal Quarter period ending on the Subject
Date:    $         (iii)    Taxes based on income that are paid in cash for the
four Fiscal Quarter period ending on the Subject Date:    $         (iv)   
Scheduled payments of principal on Indebtedness for the four Fiscal Quarter
period ending on the Subject Date (other than such payments in respect of the
Senior Notes):    $         (v)    Consolidated Cash Interest Expense for the
four-Fiscal Quarter period ending on the Subject Date:    $         (vi)   
Consolidated Rent for the four Fiscal Quarter period ending on the Subject Date:
   $         (viii)    Actual Ratio (i)-(ii)-(iii)/((iv)+(v)+(vi)):   
    .    :1.00    (ix)    Covenant Ratio not to be less than:    1.25:1.00   

 

Exhibit B - 5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption:) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth fully herein.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, effective as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below (including any
letters of credit, guarantees and swingline loans included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]4] 3.   
Borrowers:    Amedisys, Inc. and Amedisys Holding, L.L.C. 4.    Administrative
Agent:    JPMorgan Chase Bank, N.A., as the administrative agent under the
Credit Agreement

 

 

4 

Select as applicable.

 

Exhibit C - 1



--------------------------------------------------------------------------------

5.    Credit Agreement:    The $210,000,000 Credit Agreement dated as of
October 26, 2012 among Amedisys, Inc., Amedisys Holding, L.L.C., the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent 6.   
Assigned Interest:   

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage  Assigned
of
Commitment/Loans5      $         $           %       $         $           %   
   $         $           %   

Effective Date:                     , 20            [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers and their Affiliates and their
Related Parties or their respective Securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:       Title:

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:       Title:

 

 

5 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit C - 2



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By       Title:

 

[Consented to:]7

 

[NAME OF RELEVANT PARTY]

By       Title:

 

 

6 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

7 

To be added only if the consent of the Borrowers and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

 

Exhibit C - 3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrowers, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 4.1 or 6.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Annex I to Exhibit C - Page 1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex I to Exhibit C - Page 2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

NOTICE OF BORROWING

                    20         

JPMorgan Chase Bank, N.A., as Administrative Agent

10 South Dearborn, Floor 7

Chicago, Illinois 60603

Attention: Muoy Lim

Phone: (312) 732-2024

Fax: (888) 303-9732

Email: jpm.agency.servicing.1@jpmchase.com

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of October 26, 2012 (as it
may be amended, supplemented. restated or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Amedisys, Inc., a Delaware
corporation (the “Lead Borrower”) and Amedisys Holding, L.L.C., a Louisiana
limited liability company (the “Co-Borrower” together with the Lead Borrower,
the “Borrowers”), the Lenders party thereto from time to time and JPMorgan Chase
Bank, N.A., as Administrative Agent.

Pursuant to Section [2.2] [2.5] [2.7] of the Credit Agreement, the undersigned
gives you irrevocable notice of its desire that Lenders make the following Loans
to [NAME OF BORROWER] in accordance with the applicable terms and conditions of
the Credit Agreement on [                ], 20[            ]:

The aggregate amount of the proposed borrowing is $             8.

The Borrowing Date of the proposed borrowing is                        .

Including this proposed borrowing, there are             Eurodollar Loans
outstanding on the Facilities (not to exceed ten at any one time).

The Facility under which the proposed borrowing is requested:

Term Loan:

The proposed Term Loan will be composed of a [Eurodollar Loan] [ABR Loan].

 

8 

Any Eurodollar Loan or ABR Loan amount must be at least $1,000,000 or whole
multiples of $100,000.

 

Exhibit D - 1



--------------------------------------------------------------------------------

The Interest Period for each Eurodollar Loan made as part of the proposed
borrowing is [one] [two] [three] or [six] months or, with the consent of each
Lender, [nine] or [twelve] months, which will commence on             and end on
            (not to exceed the Maturity Date).

Revolving Loan:

The proposed borrowing will be composed of a [Eurodollar Loan] [ABR Loan].

The Interest Period for each Eurodollar Loan made as part of the proposed
borrowing is [one] [two] [three] or [six] months or, with the consent of each
Lender, [nine] or [twelve] months, which will commence on             and end on
            (not to exceed the Maturity Date).

Swingline Loan:

The proposed borrowing will be composed of an ABR Loan in an amount that is an
integral multiple of $100,000 and not less than $500,000.

The proposed maturity date is                     (not to exceed ten Business
Days from the Borrowing Date.

Including this proposed borrowing, the amount of the outstanding Swingline Loans
is $                    (not to exceed $15,000,000).

The location and number of the Borrower’s account to which funds are to be
disbursed is                     .

[NAME OF BORROWER] hereby certifies that:

1. after making the Loans requested on the Borrowing Date, the Total Revolving
Extensions of Credit shall not exceed the Total Revolving Commitments then in
effect;

2. as of the Borrowing Date, the representations and warranties contained in
each of the Loan Documents are true, correct and complete in all material
respects on and as of such Borrowing Date to the same extent as though made on
and as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true, correct and complete in all material respects on and as of
such earlier date; and

3. as of the Borrowing Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default.

 

Exhibit D - 2



--------------------------------------------------------------------------------

[AMEDISYS, INC.

By:                                          
                                   

Name:

Title:]

[AMEDISYS HOLDING, L.L.C.

By:                                          
                                   

Name:

Title:]

 

Exhibit D - 3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

CONTINUATION/CONVERSION NOTICE

                    20         

JPMorgan Chase Bank, N.A., as Administrative Agent

10 South Dearborn, Floor 7

Chicago, Illinois 60603

Attention: Muoy Lim

Phone: (312) 732-2024

Fax: (888) 303-9732

Email: jpm.agency.servicing.1@jpmchase.com

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of October 26, 2012 (as it
may be amended, supplemented, restated or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Amedisys, Inc., a Delaware
corporation (the “Lead Borrower”) and Amedisys Holding, L.L.C., a Louisiana
limited liability company (the “Co-Borrower” together with the Lead Borrower,
the “Borrowers”), the Lenders party thereto from time to time and JPMorgan Chase
Bank, N.A., as Administrative Agent.

Pursuant to Section 2.12 of the Credit Agreement, the undersigned Borrower
desires to convert or to continue the following Loans, each such conversion
and/or continuation to be effective as of                     , 20            :

 

  $[                    ] Eurodollar Loans to be continued with Interest Period
of         month(s)

 

  $[                    ] ABR Loans to be converted to Eurodollar Loans with
Interest Period of         month(s)

 

  $[                    ] Eurodollar Loans to be converted to ABR Loans

The undersigned Borrower hereby certifies that as of the date hereof, no event
has occurred and is continuing or would result from the consummation of the
conversion and/or continuation contemplated hereby that would constitute an
Event of Default or a Default.

 

Exhibit E - 1



--------------------------------------------------------------------------------

[AMEDISYS, INC.

By:                                          
                                   

Name:

Title:]

[AMEDISYS HOLDING, L.L.C.

By:                                          
                                   

Name:

Title:]

 

Exhibit E - 2



--------------------------------------------------------------------------------

EXHIBIT F

INSURANCE REQUIREMENTS

The Borrowers will, and will cause each of their Subsidiaries to, maintain
insurance with financially sound and reputable insurance companies, and with
respect to property and risks of a character usually maintained by corporations
of comparable size engaged in the same or similar business and similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such corporations. The Borrowers will in any event
maintain (with respect to itself and each of their Subsidiaries):

(A) Casualty Insurance — insurance against loss or damage covering all of the
tangible real and personal property and improvements of the Borrowers and each
of their Subsidiaries by reason of any peril in such amounts (subject to such
reasonable and customary deductibles as shall be satisfactory to the
Administrative Agent) as shall be reasonable and customary and sufficient to
avoid the insured named therein from becoming a co-insurer of any loss under
such policy.

(B) Automobile Liability Insurance for Bodily Injury and Property Damage —
insurance against liability for bodily injury and property damage in respect of
all vehicles (whether owned, hired or rented by the Borrowers or any of their
Subsidiaries) at any time located at, or used in connection with, its properties
or operations.

(C) Comprehensive General Liability Insurance — insurance against claims for
bodily injury, death or property damage occurring on, in or about the properties
(and adjoining streets, sidewalks and waterways) of the Borrowers and their
Subsidiaries.

(D) Workers’ Compensation Insurance — workers’ compensation insurance
(including, without limitation, Employers’ Liability Insurance) to the extent
required by applicable law.

(E) Professional Liability Insurance — professional liability insurance.

 

Exhibit F - 1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

INCREASE COMMITMENT SUPPLEMENT

This INCREASE COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
                , 20            and is made with reference to that certain
Credit Agreement dated as of October 26, 2012 (as amended, modified,
supplemented or restated, the “Credit Agreement”), entered into by and among
Amedisys, Inc., a Delaware corporation (the “Lead Borrower”), Amedisys Holding,
L.L.C., a Louisiana limited liability company (the “Co-Borrower”, together with
the Lead Borrower, the “Borrowers”), the Lenders party thereto from time to time
and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement.

RECITALS

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrowers, the
Lenders and the Administrative Agent are entering into this Supplement to
provide for the increase of the aggregate Commitments;

WHEREAS, each Lender party [hereto and already a party to the Credit Agreement]
wishes to increase its Commitment [, and each Lender, to the extent not already
a Lender party to the Credit Agreement (herein a “New Lender”), wishes to become
a Lender party to the Credit Agreement];

WHEREAS, the Lenders are willing to agree to supplement the Credit Agreement in
the manner provided herein.

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

1. Increase in Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees that its Commitment shall be increased to [or in the
case of a New Lender, shall be] the amount set forth opposite its name on the
signature pages hereof.

2. New Lenders. Each New Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the most
recent financial statements of the Borrower delivered under Section 6.1 of the
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (ii) agrees that it has, independently and without reliance upon the
Administrative Agent, any other Lender or any of their officers, directors,
Subsidiaries or Affiliates based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Supplement; (iii) agrees that it will, independently and without reliance upon
the Administrative Agent, any other Lender or any of their officers, directors,
Subsidiaries or Affiliates based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (iv) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and

 

Exhibit G - 1



--------------------------------------------------------------------------------

discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (v) agrees that it is a “Lender” und the Credit
Agreement and will perform in accordance with their terms all of the obligations
that by the terms of the Credit Agreement are required to he performed by it as
a Lender.

3. Conditions to Effectiveness. Paragraph 1 of this Supplement shall become
effective only upon the satisfaction of the following conditions precedent:

(a) if requested by the Administrative Agent, receipt by the Administrative
Agent of an opinion of counsel to the Borrowers, dated the date hereof,
satisfactory in form and substance to the Administrative Agent;

(b) receipt by the Administrative Agent of certified copies of all corporate
action taken by the Borrowers to authorize the execution, delivery and
performance of this Supplement; and

(c) receipt by the Administrative Agent of a certificate of the Secretary or an
Assistant Secretary of the Borrowers certifying the names and true signatures of
the officers of each Borrower authorized to sign this Supplement and the other
documents to be delivered hereunder.

4. Representations and Warranties. In order to induce the Lenders to enter into
this Supplement and to supplement the Credit Agreement in the manner provided
herein, each Borrower represents and warrants to the Administrative Agent and
each Lender that (a) the representations and warranties contained in Article 4
of the Credit Agreement are and will be true, correct and complete on and as of
the effective date hereof to the same extent as though made on and as of that
date and for that purpose, this Supplement shall be deemed to be included as
part of the Credit Agreement, and (b) no event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Supplement that would constitute a Default.

5. Effect of Supplement. The terms and provisions set forth in this Supplement
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Supplement, the terms and provisions of the Credit Agreement are ratified and
confirmed and shall continue in full force and effect. The Borrowers, the
Administrative Agent and the Lenders agree that the Credit Agreement as
supplemented hereby and the other Loan Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms. Any
and all agreements, documents, or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the term of the Credit
Agreement as supplemented hereby, arc hereby amended so that any reference in
such documents to the Credit Agreement shall mean a reference to the Credit
Agreement as supplemented hereby.

6. Applicable Law. This Supplement shall he governed by, and construed in
accordance with, the laws of the State of New York and applicable laws of the
United States of America.

 

Exhibit G - 2



--------------------------------------------------------------------------------

7. Counterparts, Effectiveness. This Supplement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and on
telecopy counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute by one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This Supplement (other than the
provisions of Paragraph 1 hereof, the effectiveness of which is governed by
Paragraph 3 hereof) shall become effective upon the execution of a counterpart
hereof by the Borrowers, the Lenders and receipt by the Borrowers and the
Administrative Agent of written notification of such execution and authorization
of delivery hereof.

8. Entire Agreement. This Supplement embodies the final, entire agreement among
the parties relating to the subject matter hereof and supersede any and all
previous commitments, agreements, representations and understandings, whether
oral or written, relating to the subject matter hereof and may not be
contradicted or varied by evidence or prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto there are no unwritten oral
agreements among the parties hereto.

[Signature pages follow]

 

Exhibit G - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

New Revolving Commitment:

 

$                                               

 

New Term Commitment:

 

$                                               

 

  

JPMORGAN CHASE BANK, N.A.,

individually and as the Administrative Agent

 

 

By:                                                      

Name:                                                 

Title:                                                   

New Revolving Commitment:

 

$                                               

 

New Term Commitment:

 

$                                               

 

  

LENDER

 

 

By:                                                      

Name:                                                 

Title:                                                   

New Revolving Commitment:

 

$                                               

 

New Term Commitment:

 

$                                               

 

  

LENDER

 

 

By:                                                      

Name:                                                 

Title:                                                   

 

Exhibit G - 4



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 26, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Amedisys, Inc., a Delaware corporation and Amedisys Holding,
L.L.C., a Louisiana limited liability company (collectively, the “Borrowers”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of either Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to either Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

      Name:   Title: Date:                   ,      20[    ]

 

Exhibt H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 26, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Amedisys, Inc., a Delaware corporation and Amedisys Holding,
L.L.C., a Louisiana limited liability company (collectively, the “Borrowers”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of either of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to either of the Borrowers as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

      Name:   Title: Date:                   ,      20[    ]

 

Exhibt H-2



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 26, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Amedisys, Inc., a Delaware corporation and Amedisys Holding,
L.L.C., a Louisiana limited liability company (collectively, the “Borrowers”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of either
of the Borrowers within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to either of the Borrowers as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

      Name:   Title: Date:                   ,      20[    ]

 

Exhibt H-3



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 26, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Amedisys, Inc., a Delaware corporation and Amedisys Holding,
L.L.C., a Louisiana limited liability company (collectively, the “Borrowers”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of either of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either of the Borrowers as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

      Name:   Title: Date:                   ,      20[    ]

 

Exhibt H-4